Exhibit 10.1

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

by and among

 

IDEANOMICS, INC.,

 

TIMIOS HOLDINGS CORP.,

 

ALL OF THE STOCKHOLDERS OF TIMIOS HOLDINGS CORP.,

 

and

 

RAYMOND DAVISON, as the Stockholders’ Representative

 

Dated: November 10, 2020

 





 

 

TABLE OF CONTENTS

 

ARTICLE I Definitions and Rules of Construction 1 1.1. Definitions. 1 1.2.
Rules of Construction. 14 ARTICLE II Purchase and Sale 14 2.1. Closing. 14 2.2.
Purchase and Sale. 15 2.3. Closing Consideration. 15 2.4. Post-Closing
Consideration Adjustment. 16 2.5. Withholding. 17 ARTICLE III 17 3.1.
Organization and Power. 18 3.2. Authorization and Enforceability. 18 3.3.
Purchased Shares. 18 3.4. No Violation. 18 3.5. Governmental Authorizations and
Consents. 19 3.6. No Liens. 19 3.7. Disclosure. 19 ARTICLE IV Representations
and Warranties of the Company 19 4.1. Organization and Power. 20 4.2.
Authorization and Enforceability. 20 4.3. Capitalization. 21 4.4. No Violation.
22 4.5. Governmental Authorizations and Consents. 22 4.6. Financial Statements.
22 4.7. Absence of Certain Changes. 23 4.8. Relationships with Affiliates. 25
4.9. Indebtedness to and from Officers and Directors of the Group Companies. 25
4.10. Assets. 25 4.11. Real Property. 26 4.12. Intellectual Property. 26 4.13.
Contracts. 29 4.14. Compliance with Laws. 31 4.15. Environmental Matters. 31
4.16. Litigation. 31 4.17. Personnel Matters. 31 4.18. Labor Matters. 32 4.19.
Employee Benefits. 33 4.20. Tax Matters. 36 4.21. Insurance. 38 4.22. Customers
and Suppliers. 38 4.23. Accounts Receivable. 38 4.24. Books and Records. 39
4.25. No Brokers. 39 4.26. Disclosure. 39

 





 

 

ARTICLE V Representations and Warranties of Buyer 39 5.1. Organization and
Power. 39 5.2. Authorization and Enforceability. 40 5.3. No Violation. 40 5.4.
Governmental Authorizations and Consents. 40 5.5. No Brokers. 40 5.6. Investment
Intent. 41 5.7. No Reliance. 41 ARTICLE VI Covenants 41 6.1. Conduct of the
Company. 41 6.2. Access to Information. 44 6.3. Consents and Approvals. 44 6.4.
Tax Matters. 45 6.5. Confidentiality. 46 6.6. Indebtedness; Transaction
Expenses. 47 6.7. Exclusivity. 47 6.8. Public Announcements. 48 6.9. Notice of
Developments. 48 6.10. Termination of Affiliated Loans. 48 6.11. Releases. 48
6.12. Non-Competition and Non-Solicitation. 50 6.13. Financing. 51 6.14.
Disclosure Schedules. 51 6.15. D&O Insurance. 51 ARTICLE VII Conditions to
Closing 52 7.1. Conditions to the Obligations of the Stockholders and the
Company. 52 7.2. Conditions to the Obligations of Buyer. 52 ARTICLE VIII
Deliveries at Closing 54 8.1. Deliveries by the Company and the Stockholders at
Closing. 54 8.2. Deliveries by Buyer at Closing. 55 ARTICLE IX Indemnification;
Survival 56 9.1. Expiration of Representations and Warranties. 56 9.2.
Indemnification. 56 9.3. Recourse; Escrow Release; Set-Off. 61 9.4. Exclusive
Remedy. 62 ARTICLE X Termination 62 10.1. Termination Events. 62 10.2. Procedure
and Effect of Termination. 63 ARTICLE XI Miscellaneous 63 11.1. Stockholders’
Representative. 63 11.2. Expenses. 65 11.3. Notices. 65 11.4. Governing Law. 66
11.5. Entire Agreement. 66 11.6. Severability. 66 11.7. Amendment. 67 11.8.
Effect of Waiver or Consent. 67 11.9. Parties in Interest; Limitation on Rights
of Others. 67 11.10. Assignability. 67 11.11. Jurisdiction; Court Proceedings;
Waiver of Jury Trial. 68 11.12. No Other Duties. 68 11.13. Reliance on Counsel
and Other Advisors. 68 11.14. Remedies. 68 11.15. Specific Performance. 68
11.16. Counterparts. 69 11.17. Further Assurances. 69

 



ii

 

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of November 10, 2020, by and among
Ideanomics, Inc., a Nevada corporation (“Buyer”), Timios Holding Corp., a
Delaware corporation (the “Company”), Mark Angelo Family, LP, a Delaware limited
partnership (“MAF”), Matthew Beckman Family, LP, a Delaware limited partnership
(“MBF”), Gerald Eicke Family, LP, a Delaware limited partnership (“GEF”), David
Gonzalez Family, LP, a Delaware limited partnership (“DGF”), Michael Rosselli
(“Rosselli”), Maureen Angelo (“Angelo”), 2019 Stoffer Family Trust (“Stoffer”),
Raymond Davison (“Davison”), Leonard Splane (“L. Splane”), Yutuka Sarumaru
(“Sarumaru”), Ross English (“English”), Timothy Splane (“T. Splane”), Joseph
Montag (“Montag”), Matthew Hall (“Hall”), Jordan Tomenga (“Tomenga”), Richard
and Deannah Thomas Revocable Trust (“RDTRT”), Dominic Janero (“Janero”), SKS
Consulting of South Florida Corp., a Florida corporation (“SKS”), Apollo Group
Holdings, LLC, a Delaware limited liability company (“Apollo,” and together with
MAF, MBF, GEF, DGF, Rosselli, Angelo, Stoffer, Davison, L. Splane, Sarumaru,
English, T. Splane, Montag, Hall, Tomenga, RDTRT, Janero, and SKS, each a
“Stockholder” and, collectively, the “Stockholders”), and Ray Davison, in his
capacity as Stockholders’ Representative hereunder.

 

RECITALS

 

WHEREAS, Buyer desires to purchase from each Stockholder, and each Stockholder
desires to sell to Buyer, all of the Stockholder’s right, title and interest in
and to the shares of common stock of the Company, par value $0.00001 per share
(the “Common Stock”), and preferred stock of the Company, par value $0.00001 per
share (the “Preferred Stock”), held by the such Stockholder as specified herein,
upon the terms and subject to the conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
Definitions and Rules of Construction

 

1.1.          Definitions.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ACA” has the meaning set forth in Section 4.19(e).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or equivalent) of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise. The Group Companies shall be
deemed for purposes of this Agreement an Affiliate of the Stockholders prior to
the Closing and of Buyer from and after the Closing.

 





 

 

“Affiliated Loans” means loans made by a Group Company to a Stockholder that are
set forth (or required to be set forth) on Section 4.9 of the Company Disclosure
Schedule, together with any loans made by the Company to a Stockholder between
the date hereof and Closing that, if in place on the date hereof, would have
been required to have been included on Section 3.9 of the Company Disclosure
Schedule.

 

“Agreement” means this Stock Purchase Agreement, as it may be amended from time
to time in accordance with the terms hereof.

 

“Ancillary Documents” means the documents being executed and delivered in
connection with this Agreement and the Contemplated Transactions.

 

“Angelo” has the meaning set forth in the Preamble.

 

“Apollo” has the meaning set forth in the Preamble.

 

“Auditor” has the meaning set forth in Section 2.4(b).

 

“Base Consideration” has the meaning set forth in Section 2.3(a).

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are closed in New York, New York. If any period expires on a day which is not a
Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Disclosure Schedule” means the disclosure schedule of even date herewith
delivered by Buyer to the Company in connection with the execution and delivery
of this Agreement.

 

“Buyer Indemnitees” has the meaning set forth in Section 9.2(a).

 

“Buyer Liability Cap” has the meaning set forth in Section 9.2(c)(ii).

 

“Buyer Releasee” has the meaning set forth in Section 6.11(a).

 

“Buyer Releasor” has the meaning set forth in Section 6.11(a).

 

“Capital Stock” means, collectively, the Common Stock and the Preferred Stock.

 

“Cash” means cash (including, without limitation, restricted cash), cash
equivalents, and marketable securities.

 

“Claims” has the meaning set forth in Section 6.11(a).

 



- 2 -

 

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Cash” means all Cash held by the Group Companies as of immediately
prior to the Closing, determined on a consolidated basis in accordance with
GAAP; provided that “Closing Cash” shall be (a) increased by the amount of
deposits or other payments received by the Group Companies but not yet credited
to the bank accounts of the Group Companies as of such time, (b) reduced by the
amount of any outstanding checks or other payments issued by the Group Companies
but not yet deducted from the bank accounts of the Group Companies as of such
time, and (c) calculated net of any amounts overdrawn from the bank accounts of
the Group Companies as of such time.

 

“Closing Consideration” has the meaning set forth in Section 2.3(a).

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Closing Date Statement” has the meaning set forth in Section 2.3(b).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
corresponding provisions of subsequent superseding federal revenue Laws.

 

“Commercial Software” means non-customized, off-the-shelf,
commercially-available Software licensed pursuant to a standard form license
agreement, used internally (and not licensed or sublicensed to third parties) by
the Group Companies in connection with the business of the Group Companies as
currently conducted, and with annual royalty, license, maintenance, support and
other fees of $100,000 or less.

 

“Common Stock” means the common stock of the Company, par value $0.00001 per
share.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Data” has the meaning set forth in Section 4.12(k).

 

“Company Disclosure Schedule” means the disclosure schedule of even date
herewith delivered by the Company to Buyer in connection with the execution and
delivery of this Agreement.

 

“Company Employment Contracts” has the meaning set forth in Section 4.17(d).

 

“Company Intellectual Property” means all Intellectual Property that is owned or
purported to be owned by the Group Companies.

 

“Company IT Systems” means all Software, computer hardware, servers, networks,
platforms, peripherals, and similar or related items of automated, computerized,
or other information technology (IT) networks and systems (including, without
limitation, telecommunications networks and systems for voice, data, and video)
owned, leased, licensed, or used (including, without limitation, through
cloud-based or other third-party service providers) by or for the Group
Companies.

 



- 3 -

 

 

“Company Products” means all Software products and related services of the Group
Companies that are currently or at any time in the past have been offered,
licensed, sold, distributed, hosted, maintained or supported, or otherwise
provided or made available by or on behalf of the Group Companies or otherwise
used in the operation of the business of the Group Companies, or are currently
under development by or for the Group Companies.

 

“Company Sites” has the meaning set forth in Section 4.12(j).

 

“Consideration” means the Closing Consideration plus the Escrow Amount, minus
any portion of the Escrow Amount which the Stockholders are not entitled to
pursuant to Section 2.4 and Section 9.3.

 

“Consultant” means all Persons who are or have been engaged as consultants by
the Group Companies or who otherwise provide services to the Group Companies
under a contractual arrangement.

 

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Ancillary Documents.

 

“Contract” means any agreement, contract, arrangement, understanding, obligation
or commitment to which a party is bound or to which its assets or properties are
subject, whether oral or written, and any amendments and supplements thereto.

 

“Copyrights” means copyrights and works of authorship, whether or not
copyrightable, and all registrations, applications for registration, and
renewals of any of the foregoing.

 

“COVID-19” means coronavirus disease or any mutation, derivation, or evolution
thereof.

 

“Closing Current Liabilities” means all current liabilities of the Group
Companies as of immediately prior to the Closing, as determined on a
consolidated basis in accordance with GAAP.

 

“Customer Data” means all data, meta data, information or other content
(a) transmitted to the Group Companies by users or customers of the Company
Products or Company Sites or collected in the course of business of the Group
Companies or (b) otherwise stored, transmitted, used or hosted by or on behalf
of the Group Companies or the Company Products.

 

“DGF” has the meaning set forth in the Preamble.

 

“Disputed Line Item” has the meaning set forth in Section 2.4(b).

 

“Dispute Resolution Submission” has the meaning set forth in Section 2.4(b).

 

“Dividend” means one or more dividends (if any) declared by the board of
directors of, and/or paid by, the Company in respect of any period ending on or
prior to the Closing Date.

 



- 4 -

 

 

 

“English” has the meaning set forth in the Preamble.

 

“Environmental Laws” means any foreign, federal, state or local law, statute,
ordinance, rule or regulation governing Environmental Matters, as the same have
been or may be amended from time to time, including, without limitation, any
common law cause of action providing any right or remedy relating to
Environmental Matters, all indemnity agreements and other contractual
obligations (including, without limitation, leases, asset purchase and merger
agreements) relating to Environmental Matters, and all applicable judicial and
administrative decisions, orders and decrees relating to Environmental Matters.

 

“Environmental Matter” means any matter arising out of, relating to, or
resulting from pollution, contamination, protection of the environment, human
health or safety, health or safety of employees, sanitation, and any matters
relating to emissions, discharges, disseminations, releases or threatened
releases, of Hazardous Materials into the air (indoor and outdoor), surface
water, groundwater, soil, land surface or subsurface, buildings, facilities,
real or personal property or fixtures or otherwise arising out of, relating to,
or resulting from the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, handling, release or threatened release of
Hazardous Materials.

 

“Equity Securities” of any Person means any and all shares of capital stock,
rights to purchase shares of capital stock, warrants or options (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) the equity (including, without limitation, common stock,
preferred stock and limited liability company, partnership and joint venture
interests) of such Person, and all securities exchangeable for or convertible or
exercisable into, any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, as well as any rules and regulations
promulgated thereunder and any corresponding provisions of subsequent
superseding federal Laws relating to retirement matters, as from time to time in
effect.

 

“ERISA Affiliate” means a corporation which is or was at any time a member of a
controlled group of corporations with the Group Companies within the meaning of
Code Section 414(b), a trade or business which is or was under common control
with the Group Companies within the meaning of Code Section 414(c), or a member
of an affiliated service group with the Group Companies within the meaning of
Code Sections 414(m) or (o).

 

“Escrow Account” has the meaning set forth in Section 2.3(b)(ii).

 

“Escrow Agreement” has the meaning set forth in Section 8.1(i).

 

“Escrow Agent” means a provider of escrow services, the identity of which shall
be mutually agreed upon by Buyer and the Stockholders’ Representative prior to
the Closing.

 

“Escrow Amount” means the sum of (a) the Base Consideration multiplied by ten
percent (10%) plus (b) $600,000. The Escrow Amount shall be apportioned to each
Stockholder based on such Stockholder’s Share.

 



- 5 -

 

 

“Estimated Closing Cash” has the meaning set forth in Section 2.3(b).

 

“Estimated Closing Current Liabilities” has the meaning set forth in
Section 2.3(b).

 

“Event” means any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts.

 

“Excess Amount” has the meaning set forth in Section 2.4(d).

 

“Excluded Claims” has the meaning set forth in Section 6.11(a).

 

“Expiration Date” has the meaning set forth in Section 9.1.

 

“Financial Statements” has the meaning set forth in Section 4.6(a).

 

“Fraud” means common law fraud under the Laws of the State of Delaware.

 

“GAAP” means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession in the United States.

 

“Governmental Authority” means any nation or government, any foreign or domestic
federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government, including, without limitation, any court.

 

“Governmental Consents” has the meaning set forth in Section 4.5.

 

“Group Companies” means, collectively, (a) the Company, (b) Fiducia Real Estate
Solutions, Inc., a Delaware corporation, (c) Timios, Inc., a Delaware
corporation, (d) Timios Title, a California Corporation, a California
corporation, (e) Timios Agency of Nevada, Inc., a Nevada corporation, (f) Timios
Title Agency of Utah, Inc., a Utah corporation, (g) Timios Agency of
Alabama, Inc., an Alabama corporation, and (h) Timios Appraisal
Management, Inc., a Delaware corporation.

 

“Hall” has the meaning set forth in the Preamble.

 

“Hazardous Materials” means any pollutants, contaminants, toxic or hazardous or
extremely hazardous substances, materials, wastes, constituents, compounds,
chemicals, natural or man-made elements or forces (including, without
limitation, petroleum or any by-products or fractions thereof, any form of
natural gas, lead, asbestos and asbestos-containing materials, building
construction materials and debris, polychlorinated biphenyls (“PCBs”) and
PCB-containing equipment, radon and other radioactive elements, ionizing
radiation, electromagnetic field radiation and other non-ionizing radiation,
sonic forces and other natural forces, infectious, carcinogenic, mutagenic or
etiologic agents, pesticides, defoliants, explosives, flammables, corrosives and
urea formaldehyde foam insulation) that are regulated by, or may form the basis
of liability under, any Environmental Laws.

 



- 6 -

 

 

“Income Tax Return” means a Tax Return in connection with Income Taxes.

 

“Income Taxes” means all federal, state, local and foreign (a) Taxes that are
based on or measured by income or gross receipts (or that include as one of
their alternative bases a Tax based on or measured by income or gross receipts),
(b) franchise Taxes, and (c) Taxes that are based on or measured by any
insurance premiums received (or that include as one of their alternative bases a
Tax based on or measured by insurance premiums received).

 

“Indebtedness” means, without duplication, all obligations and indebtedness of
the Group Companies (a) for borrowed money (other than trade debt and other
similar liabilities incurred in the ordinary course of business), (b) evidenced
by a note, bond, debenture or similar instrument (including, without limitation,
any interest rate swaps, collars, caps and similar hedging obligations),
(c) created or arising under any capital lease, conditional sale, earn out or
other arrangement for the deferral of purchase price of any property, (d) under
letters of credit, banker’s acceptances, performance bonds, surety bonds or
similar credit transactions, (e) for any other Person’s obligation or
indebtedness of the same type as any of the foregoing, whether as obligor,
guarantor or otherwise, (f) for interest on any of the foregoing and/or (g) for
any premiums, prepayment or termination fees, expenses or breakage costs due
upon prepayment of any of the foregoing; provided that “Indebtedness” shall
exclude (a) accounts payable to trade creditors, accrued expenses, and deferred
revenues, in each case to the extent arising in the ordinary course of business
consistent with past practice, and (b) Indebtedness owing from the Company to
any other Group Companies or from any other Group Companies to the Company.

 

“Indemnifying Stockholder” has the meaning set forth in Section 9.2(a).

 

“Indemnitee” has the meaning set forth in Section 9.2(d)(i).

 

“Indemnitor” has the meaning set forth in Section 9.2(d)(i).

 

“Initial Outside Date” has the meaning set forth in Section 10.1(d).

 

“Insurance Policies” has the meaning set forth in Section 4.21.

 

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
Copyrights; Patents; Trademarks; Trade Secrets; internet domain names and social
media accounts or user names (including, without limitation, “handles”, whether
or not Trademarks, all associated web addresses, URLs, websites and web pages,
social media sites and pages, and all content and data thereon or relating
thereto, whether or not Copyrights; Software; rights of publicity; and all other
intellectual or industrial property and proprietary rights.

 

“Intellectual Property Registrations” has the meaning set forth in
Section 4.12(a).

 

“Janero” has the meaning set forth in the Preamble.

 



- 7 -

 

 

“Knowledge of the Company” means, collectively, (a) the actual knowledge of
Trevor Stoffer, Mark Angelo, and Rosselli, and (b) the actual knowledge, after
reasonable inquiry, of Davison and T. Splane.

 

“Laws” means all laws, Orders, statutes, codes, regulations, ordinances,
decrees, rules, or other requirements with similar effect of any Governmental
Authority.

 

“Leased Real Property” has the meaning set forth in Section 4.11.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person.

 

“Licensed Intellectual Property” means all Intellectual Property in which the
Group Companies hold any rights or interests granted by any other Person.

 

“Lien” means any lien, statutory or otherwise, security interest, mortgage, deed
of trust, priority, pledge, charge, right of first refusal or other encumbrance
or similar right of others, or any agreement to give any of the foregoing.

 

“Litigation” has the meaning set forth in Section 4.16.

 

“Loss” or “Losses” has the meaning set forth in Section 9.2(a).

 

“L. Splane” has the meaning set forth in the Preamble.

 

“MAF” has the meaning set forth in the Preamble.

 

“Material Adverse Effect” means, with respect to a given Person, (a) a material
adverse effect on the business, condition (financial or otherwise), assets,
liabilities, results of operation or prospects of such Person and its
Subsidiaries taken as a whole; provided, that any effect resulting from any of
the following shall not be considered when determining whether a Material
Adverse Effect shall have occurred: (i) any change resulting from conditions
affecting the industry in which the Company operates or from changes in general
business or economic conditions; (ii) any change resulting from compliance by
Seller with the terms of, or the taking of any action contemplated by, this
Agreement; (iii) conditions affecting generally the United States economy,
including, without limitation, the interest rate, financial, credit, or
securities markets, (iv) acts of terrorism, armed hostilities or war, (v) any
change in Law or GAAP, or the interpretation thereof, (vi) the public
announcement or pendency of this Agreement and the Contemplated Transactions,
(vii) any failure by such Person or any of its Subsidiaries to meet any internal
or published projections, forecasts, or revenue or earnings predictions (it
being understood and agreed that the circumstances underlying any such failure
may, unless otherwise excluded by another clause in this definition, be taken
into account in determining whether a Material Adverse Effect has occurred), or
(viii) natural disasters or acts of God, except, in the case of clauses (i),
(iii), (iv), and (viii), to the extent (and only to the extent) that such Person
and its Subsidiaries are materially disproportionately impacted, or would
reasonably be expected to be materially disproportionately impacted, by such
events in comparison to others in the industry in which such Person and its
Subsidiaries operate or (b) an Event that prevents or materially delays, or
would reasonably be expected to prevent or materially delay, consummation of the
Contemplated Transactions or the performance by such Person, its Subsidiaries,
or its equityholders (including, without limitation,, in the case of the Group
Companies or the Stockholders) of any of their material obligations under this
Agreement or the Ancillary Documents.

 



- 8 -

 

 

“Material Contracts” has the meaning in Section 4.13(a).

 

“MBF” has the meaning set forth in the Preamble.

 

“Montag” has the meaning set forth in the Preamble.

 

“Most Recent Audited Financial Statements” has the meaning set forth in
Section 3.6(a).

 

“Most Recent Unaudited Balance Sheet” has the meaning set forth in Section 4.23.

 

“Most Recent Unaudited Financial Statements” has the meaning set forth in
Section 4.6(a).

 

“NDA” has the meaning set forth in Section 6.5(a).

 

“Objections Statement” has the meaning set forth in Section 2.4(b).

 

“Open Source Software” means any Software that is distributed as “free
software,” “open source software,” or pursuant to any license identified as an
“open source license” by the Open Source Initiative
(www.opensource.org/licenses) or other license that substantially conforms to
the Open Source Definition (opensource.org/osd) (including, without limitation,
the GNU General Public License (GPL), GNU Lesser General Public License (LGPL),
GNU Affero General Public License (AGPL), MIT License (MIT), Apache License,
Artistic License, and BSD Licenses).

 

“Orders” means all judgments, orders, writs, injunctions, decisions, rulings,
decrees and awards of any Governmental Authority.

 

“Patents” means United States and foreign issued patents and patent applications
(whether provisional or non-provisional), including, without limitation,
divisionals, continuations, continuations-in-part, substitutions, reissues,
reexaminations or otherwise resulting from any post grant review, extensions, or
restorations of any of the foregoing, and other Governmental Authority-issued
indicia of invention ownership (including, without limitation, certificates of
invention, petty patents, and patent utility models).

 

“PCBs” has the meaning set forth in the definition of “Hazardous Materials.”

 

“Pending Claim” has the meaning set forth in Section 9.3(b).

 



- 9 -

 

 

“Permitted Lien” shall mean any (i) Lien in respect of current Taxes not yet due
and owing and for which adequate reserves have been established,
(ii) mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising
or incurred in the ordinary course of business, and (iii) with respect to
leasehold interests, mortgages and other Liens incurred, created, assumed or
permitted to exist and arising by, through or under a landlord or owner of the
leased real property.

 

“Person” means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative, association,
foreign trust or foreign business organization and the heirs, executors,
administrators, legal representatives, successors and assigns of the “Person”
when the context so permits.

 

“Personally Identifiable Information” means any information that alone or in
combination with other information held by or on behalf of the Group Companies
can be used to specifically identify a Person, including, without limitation, a
natural person’s name, street address, telephone number, e-mail address,
photograph, social security number, driver’s license number, passport number,
credit or debt card number or customer or financial account number or any
similar information that is treated as personally identifiable information under
applicable Laws.

 

“Personnel” has the meaning set forth in Section 4.17(a).

 

“Plan” or “Plans” has the meaning set forth in Section 4.19(a).

 

“Preferred Stock” means the preferred stock of the Company, par value $0.00001
per share.

 

“Pre-Closing Date Share” means (a) with respect to any Income Tax liability for
a Straddle Period, the amount that would be due for the portion of the tax
period beginning on the first day of the Straddle Period and ending on the
Closing Date, based on an interim closing of the books as of the close of
business on the Closing Date, and (b) with respect to any other Tax liability
for a Straddle Period, the total amount due for the entire Straddle Period,
multiplied by (x) the number of days in the Straddle Period on or before the
Closing Date divided by (y) the total number of days in the Straddle Period.

 



- 10 -

 

 

“Pre-Closing Taxes” means (a) all Taxes of Group Companies with respect to
Pre-Closing Tax Periods, (b) any and all Taxes of an “affiliated group” (as
defined in Section 1504 of the Code) (or affiliated, consolidated, unitary,
combined or similar group under applicable state, local or foreign law) of which
a Group Company (or any predecessor of the Group Companies) is or was a member
on or prior to the Closing Date, including, without limitation, pursuant to
Treasury Regulations Section 1.1502-6 (or any predecessor or successor thereof
or any analogous or similar state, local or foreign law); (c) half of all
Transfer Taxes; (d) any and all Taxes arising in connection with the
Contemplated Transactions; (e) any payments required to be made after the
Closing Date under any Tax Sharing Agreement to which a Group Company was
obligated, or was a party, on or prior to the Closing Date, and which arises
from a transaction occurring on or prior to the Closing Date; and (f) any and
all Taxes (including, without limitation, Taxes arising in a taxable period (or
portion thereof) beginning after the Closing) attributable to the denial,
reversal or similar treatment of any deductions claimed in a Pre-Closing Tax
Period that were funded using proceeds of a Paycheck Protection Program loan
that subsequently was forgiven, discharged or cancelled; provided, that
Pre-Closing Taxes shall not include any Taxes resulting from events or
transactions occurring after the Closing or on the Closing Date, other than
events or transactions in the ordinary course of business occurring on the
Closing Date or the Contemplated Transactions. Except as otherwise set forth
herein, Pre-Closing Taxes means the amount of Taxes which would have been
payable or paid without taking into account any carryback of any Tax attribute
(including, without limitation, any net operating loss carryback) arising in any
Tax period ending after the Closing.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the pre-Closing portion of any Straddle Period.

 

“Preliminary Statement” has the meaning set forth in Section 2.4(a).

 

“Privacy and Security Requirements” has the meaning set forth in
Section 4.12(j).

 

“Privacy Policy” means any external or internal past or present published
privacy policy of the Group Companies, including, without limitation, any policy
relating to (a) the privacy of users of any Company Product or of any Company
Site, (b) the collection, storage, disclosure, and transfer of any Customer Data
or Personally Identifiable Information, or (c) any employee information.

 

“Purchased Shares” has the meaning set forth in Section 2.2.

 

“RDTRT” has the meaning set forth in the Preamble.

 

“Real Property Leases” has the meaning set forth in Section 4.11.

 

“Regulatory Approvals” has the meaning set forth in Section 6.3.

 

“Releasee” has the meaning set forth in Section 6.11(a).

 

“Releasor” has the meaning set forth in Section 6.11(a).

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, Affiliates, employees and agents.

 

“Required Closing Cash” has the meaning set forth in Section 7.2(j).

 

“ROFR Agreement” has the meaning set forth in Section 8.1(j).

 

“Rosselli” has the meaning set forth in the Preamble.

 

“Sarumaru” has the meaning set forth in the Preamble.

 

“Shortfall Amount” has the meaning set forth in Section 2.4(c).

 



- 11 -

 

 

“SKS” has the meaning set forth in the Preamble.

 

“Software” means computer programs, operating systems, applications, firmware,
and other code, including, without limitation, all source code, object code,
application programming interfaces, data files, databases, protocols,
specifications, and other documentation thereof.

 

“Stockholder” and “Stockholders” have the meaning set forth in the Preamble.

 

“Stockholder Disclosure Schedule” means the disclosure schedule of even date
herewith delivered by the Stockholders to Buyer in connection with the execution
and delivery of this Agreement.

 

“Stockholder Indemnitees” has the meaning set forth in Section 9.2(b).

 

“Stockholder’s Liability Cap” has the meaning set forth in Section 9.2(c)(ii).

 

“Stockholders’ Representative” has the meaning set forth in Section 11.1(a).

 

“Stockholder’s Share” means an amount, expressed as a percentage, equal to
(a) the aggregate number of shares of Common Stock held by a Stockholder as of
immediately prior to the Closing that constitute Purchased Shares, after giving
effect to the conversion of all then-outstanding shares of Preferred Stock,
divided by (ii) the aggregate number of shares of Common Stock issued and
outstanding as of immediately prior to the Closing that constitute Purchased
Shares, after giving effect to the conversion of all then-outstanding shares of
Preferred Stock.

 

“Stoffer” has the meaning set forth in the Preamble.

 

“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.

 

“Surviving Representations” has the meaning set forth in Section 9.1.

 

“Tax” or “Taxes” means all federal, state, local and foreign income, profits,
franchise, gross receipts, alternative minimum add-on minimum, environmental,
customs duty, capital stock, severances, stamp, payroll, sales, employment,
unemployment, disability, use, real property, personal property, unclaimed
property, escheat, social security, unemployment, payroll, license, employee,
withholding, excise production, value added, occupancy, transfer, real property
gains, value added, excise, occupation, customs, duties, documentary,
registration and other taxes, duties or assessments of any nature whatsoever
imposed by a Governmental Authority, together with all interest, penalties or
additions to tax attributable to such taxes and any Liability for Taxes of
another Person by Contract (including, without limitation, any Tax Sharing
Agreement), as a transferee or successor, or under § 1.1502-6 of the Treasury
Regulations or analogous state, local or foreign Law, or otherwise, whether
disputed or not.

 



- 12 -

 

 

“Tax Contest” shall mean any audit, hearing, examination, proposed adjustment,
arbitration, deficiency, assessment, suit, dispute, claim, proceeding or other
Litigation commenced, filed or otherwise initiated or convened to investigate or
resolve the existence and extent of a Liability for Taxes.

 

“Tax Return” means any report, return, statement, form or other written
information (including, without limitation, elections, declarations,
disclosures, schedules, estimates and information returns) filed or required to
be filed by the Group Companies with a Taxing Authority in connection with any
Taxes and any amendment thereto.

 

“Tax Sharing Agreement” means any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or similar Contract or arrangement
(including, without limitation, any such agreement, contract or arrangement
included in any purchase or sale agreement, merger agreement, joint venture
agreement or other document).

 

“Taxing Authority” shall mean any government or any subdivision, agency,
commission or authority thereof, or any quasi-governmental or private body,
having jurisdiction over the assessment, determination, collection or other
imposition of Taxes.

 

“Third Party Approvals” has the meaning set forth in Section 6.3.

 

“Tomenga” has the meaning set forth in the Preamble.

 

“Top Customers” has the meaning set forth in Section 4.22(a).

 

“Top Suppliers” has the meaning set forth in Section 4.22(b).

 

“Trade Secrets” means trade secrets, know-how, inventions (whether or not
patentable), discoveries, improvements, technology, business and technical
information, databases, data compilations and collections, tools, methods,
processes, techniques, and other confidential and proprietary information and
all rights therein.

 

“Trademarks” means trademarks, service marks, brands, certification marks,
logos, trade dress, trade names, and other similar indicia of source or origin,
together with the goodwill connected with the use of and symbolized by, and all
registrations, applications for registration, and renewals of, any of the
foregoing.

 



- 13 -

 

 

“Transaction Expenses” means all fees, costs and expenses incurred or to be
paid, whether prior to or after the Closing, by the Group Companies in
connection with, arising from or relating to the Contemplated Transactions or
any transaction or series of transactions similar to the Contemplated
Transactions, including, without limitation, (a) fees and disbursements of
counsel, financial advisors, Consultants and accountants, (b) filing fees and
expenses incurred by the Group Companies in connection with any filing by the
Group Companies with a Governmental Authority, and (c) any severance,
change-in-control, termination, retention, sale bonus, incentive or similar
amounts or benefits payable or due to any current or former employee, director
or independent consultant of the Group Companies as a result of or in connection
with the Contemplated Transactions, together with the employer portion of any
applicable payroll Taxes owed with respect to the foregoing.

 

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including, without limitation, any
penalties and interest) incurred in connection with the Contemplated
Transactions.

 

“Treasury Regulations” means the regulations promulgated under the Code, as
amended from time to time (including, without limitation, any successor
regulations).

 

“T. Splane” has the meaning set forth in the Preamble.

 

1.2.          Rules of Construction.

 

Unless the context otherwise requires (a) a capitalized term has the meaning
assigned to it, (b) references in the singular or to “him,” “her,” “it,”
“itself,” or other like references, and references in the plural or the feminine
or masculine reference, as the case may be, shall also, when the context so
requires, be deemed to include the plural or singular, or the masculine or
feminine reference, as the case may be, (c) references to Articles, Sections and
Exhibits shall refer to articles, sections and exhibits of this Agreement,
unless otherwise specified, (d) the headings in this Agreement are for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
thereof, (e) this Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party that drafted and caused
this Agreement to be drafted, (f) all monetary figures shall be in United States
dollars unless otherwise specified, and (g) the word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other theory extends and
such phrase shall not mean “if.”

 

ARTICLE II
Purchase and Sale

 

2.1.          Closing.

 

The closing of the Contemplated Transactions (the “Closing”) will take place
remotely via the electronic exchange of signature pages and closing deliverables
at 10:00 A.M. New York time on the third (3rd) Business Day immediately
following the day on which the last of the conditions set forth in Article VII
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions) are
satisfied or waived in accordance with this Agreement, or on such other date or
at such other time as Buyer and the Stockholders’ Representative may otherwise
agree. The day on which the Closing actually occurs is referred to herein as the
“Closing Date”.

 



- 14 -

 

 

2.2.          Purchase and Sale.

 

Subject to the terms and conditions set forth in this Agreement, at the Closing,
Buyer shall purchase from each Stockholder, and each Stockholder shall sell,
transfer and assign to Buyer all of the shares of Common Stock and Preferred
Stock, as applicable, held by such Stockholder (all such shares purchased by
Buyer, the “Purchased Shares”) as specified in Schedule 2.2 hereto, in
consideration for the Consideration.

 

2.3.          Closing Consideration.

 

(a)            The portion of the Consideration to be received by the
Stockholders in exchange for the Purchased Shares at the Closing (the “Closing
Consideration”) shall be equal to (i) Forty Five Million Dollars ($45,000,000)
(the “Base Consideration”), plus (ii) the excess (if any) of Closing Cash over
the Required Closing Cash, less (iii) the Escrow Amount.

 

(b)            At least three (3) Business Days prior to the Closing, the
Company shall deliver to Buyer a statement setting forth (i) its good faith
estimate of Closing Current Liabilities (the “Estimated Closing Current
Liabilities”) and of Closing Cash (“Estimated Closing Cash”), together with
reasonable supporting documentation, and (ii) a calculation of the Closing
Consideration based upon such estimate. Buyer shall have the opportunity to
review all materials and information used by the Group Companies and their
respective Representatives in preparing such estimate, and the Company shall
make, and cause the other Group Companies to make, available such personnel as
are reasonably necessary to assist Buyer in its review of the Closing Date
Statement. Such statement, as and to the extent accepted by Buyer in its good
faith reasonable discretion, is referred to herein as the “Closing Date
Statement”.

 

(i)            At the Closing, Buyer shall deliver, or cause to be delivered, to
the Stockholders’ Representative, by wire transfer of immediately available
funds, for further distribution to the Stockholders, the Closing Consideration.
The Stockholders’ Representative shall disburse, or cause to be disbursed, the
Stockholder’s Share to each Stockholder. Schedule 2.2 sets forth each
Stockholder’s Share of the Closing Consideration.

 

(ii)           At the Closing, Buyer shall deliver, or cause to be delivered, to
the Escrow Agent, by wire transfer of immediately available funds, the Escrow
Amount, which shall be held in two segregated accounts administered by the
Escrow Agent in accordance with this Agreement and the Escrow Agreement (the
“Escrow Account”) in order to secure the obligations of the Stockholders
pursuant to Section 2.4 and Article IX.

 

(c)            The parties hereto acknowledge and agree that (i) the delivery to
the Stockholders of the Consideration pursuant to this Agreement shall be
administered by, and shall be the sole responsibility of, the Stockholders’
Representative upon delivery by Buyer to the Stockholders’ Representative of the
Consideration in accordance with the terms of this Agreement, and (ii) after
delivering, or causing to be delivered, the Consideration to the Stockholders’
Representative, neither Buyer nor any of its Affiliates (including, without
limitation, the Company) shall have any liability to any Person for the
allocation or distribution of the Consideration among the Stockholders.

 



- 15 -

 

 

2.4.          Post-Closing Consideration Adjustment.

 

(a)            As promptly as possible, but in any event within thirty (30) days
after the Closing Date, Buyer shall deliver to the Stockholders’ Representative
a statement (the “Preliminary Statement”) showing the calculation of (i) Closing
Cash and (ii) the Closing Consideration substituting the Closing Cash as set
forth in the Preliminary Statement for the Estimated Closing Cash as set forth
in the Closing Date Statement. Each of Buyer and the Stockholders’
Representative shall provide the other party and its Representatives with
reasonable access (including, without limitation, on-site and electronic access)
to the books and records of the Group Companies and relevant personnel and
properties during the preparation of the Preliminary Statement and the
resolution of any disputes that may arise under this Section 2.4.

 

(b)            If the Stockholders’ Representative has any objections to the
Preliminary Statement, the Stockholders’ Representative shall deliver to Buyer a
statement setting forth its objections thereto and reasonable detail regarding
the particulars thereof (an “Objections Statement”). If an Objections Statement
is not delivered to Buyer within thirty (30) days after delivery of the
Preliminary Statement, the Preliminary Statement shall be final, binding and
non-appealable by the parties hereto. Any item or amount as to which no dispute
is raised in the Objections Statement shall be final, binding and non-appealable
on the parties hereto, unless such item or amount is by its nature adjusted in
connection with the matters raised in the Objections Statement. The
Stockholders’ Representative and Buyer shall negotiate in good faith to resolve
any objections set forth in an Objections Statement, and any resolution agreed
to in writing by the Stockholders’ Representative and Buyer shall be final and
binding upon the parties. If the Stockholders’ Representative and Buyer are
unable to reach a resolution of all such objections within fifteen (15) days
after the delivery of the Objections Statement, the Stockholders’ Representative
and Buyer shall submit such dispute to a jointly selected arbiter from a
nationally recognized independent public accounting firm (the “Auditor”), who
shall be appointed as an expert and not as an arbitrator. If the Stockholders’
Representative and Buyer are unable to agree upon an Auditor, each party shall
select a nationally recognized independent public accounting firm and such
chosen firms shall mutually agree upon a nationally recognized independent
public accounting firm that shall serve as the Auditor; provided, that such firm
shall not be the independent auditor of (or otherwise serve as a Consultant to)
Buyer, the Group Companies, or any of their respective Affiliates. Each of the
Stockholders’ Representative and Buyer shall furnish to the Auditor a statement
setting forth its position with respect to each item or amount set forth in the
Objections Statement that remains unresolved following such fifteen (15)-day
period (each, a “Disputed Line Item”), together with such other information and
documents as it deems relevant (each such party’s “Dispute Resolution
Submission”), with copies of such submission and all such documents and
information being concurrently given to the other party. The Auditor shall
consider only the Disputed Line Items identified in the Dispute Resolution
Submission. The Auditor’s determination shall be based solely on (i) the
definition of Closing Cash contained herein and (ii) the Dispute Resolution
Submissions provided by the Stockholders’ Representative and Buyer which are in
accordance with the terms and procedures set forth in this Agreement (i.e., not
on the basis of an independent review). The Stockholders’ Representative and
Buyer shall use their commercially reasonable efforts to cause the Auditor to
resolve all disagreements as soon as practicable. The Auditor shall select as a
resolution of all such disagreements, in the aggregate, either the positions of
Buyer or the positions of the Stockholders’ Representative as set forth in their
respective Dispute Resolution Submissions based upon which party’s positions are
closest to the determinations of the Auditor. The resolution of all Disputed
Line Items by the Auditor shall be final, binding and non-appealable on the
parties hereto. The costs and expenses of the Auditor shall be borne by Buyer
and by the Stockholders based on the relative success of their positions as
compared to the final determination of the Auditor.

 



- 16 -

 

 

(c)            If the Closing Consideration as set forth in the Closing Date
Statement is less than the Closing Consideration as set forth in the Final
Statement (such shortfall, the “Shortfall Amount”), then within two (2) Business
Days following the Final Determination Date, Buyer shall deliver or cause to be
delivered to the Stockholders’ Representative, by wire transfer of immediately
available funds, for further distribution to the Stockholders in accordance with
their respective Stockholder’s Share, an aggregate amount equal to the sum of
the Shortfall Amount.

 

(d)            If the Closing Consideration as set forth in the Closing Date
Statement is greater than the Closing Consideration as set forth in the Final
Statement (such excess, the “Excess Amount”), then within two (2) Business Days
following the Final Determination Date, the Stockholders’ Representative and
Buyer shall execute and deliver to the Escrow Agent joint written instructions
directing the Escrow Agent to pay to Buyer such difference out of the Escrow
Account by wire transfer of immediately available funds to an account designated
by Buyer.

 

(e)           On or prior to the third Business Day after the Final
Determination Date, the parties shall cause the release to the Stockholders’
Representative from the Escrow Account of an amount equal to $600,000, less any
amounts paid out of the Escrow Account pursuant to Section 2.4(d) above.

 

(f)            Notwithstanding anything herein to the contrary, the authority of
the Auditor under this Section 2.4 shall be limited solely to the resolution of
the calculation of the Disputed Line Items, and all other disputes between the
parties (including, without limitation, with respect to the contractual
interpretation of this Section 2.4) shall be resolved in accordance with
Section 11.11.

 

2.5.          Withholding.

 

Notwithstanding anything in this Agreement to the contrary, Buyer and its
Affiliates are entitled to deduct and withhold or cause to be deducted and
withheld from any amounts payable pursuant to this Agreement, such amounts as
Buyer or any of its Affiliates determine is required to be deducted and withheld
with respect to the making of any such payment under any applicable provision of
Tax law, including, without limitation, as a result of any compensatory payment.
Except with respect to withholding on a compensatory payment, Buyer shall
provide notice to the Stockholders’ Representative at least three (3) Business
Days in advance of any such withholding and shall reasonably cooperate (at the
Stockholders’ Representative’s sole cost and expense) with the efforts of the
Stockholders’ Representative to minimize or eliminate any such withholding. To
the extent that amounts are so deducted and withheld, such deducted and withheld
amounts are to be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made.

 



- 17 -

 

 

ARTICLE III

 

Representations and Warranties of each Stockholder

 

Except as set forth in the Stockholder Disclosure Schedule (it being agreed that
any matter disclosed in the Stockholder Disclosure Schedule with respect to any
section of this Agreement shall be deemed to have been disclosed with respect to
any other section to which such matter relates so long as the relation of such
matter to such other section is readily apparent from the description of such
matter), each Stockholder represents and warrants, as of the date hereof and on
and as of the Closing Date with respect to such Stockholder and not any other
Stockholder, as follows:

 

3.1.            Organization and Power. If Stockholder is not a natural person,
it is duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization. Such Stockholder has full power and authority
or legal capacity, as applicable, to execute, deliver and perform this Agreement
and the Ancillary Documents to which he, she or it is a party and to consummate
the Contemplated Transactions. If Stockholder is not a natural person, it has
all power and authority necessary to enable it to carry on its business as
currently conducted, except where the failure to possess such power and
authority would not reasonably be expected to interfere with, prevent, or
materially delay such Stockholder’s ability to enter into and perform its
obligations under this Agreement and the other Ancillary Documents to which it
is a party or to consummate the Contemplated Transactions.

 

3.2.            Authorization and Enforceability. The execution and delivery of
this Agreement and the Ancillary Documents to which such Stockholder is a party
and the performance by such Stockholder of the Contemplated Transactions that
are required to be performed by such Stockholder have been duly authorized by
the board of directors or other governing body (if applicable) of such
Stockholder (if applicable), in accordance with applicable Law and the
certificate of incorporation and bylaws or other similar organizational
documents, as applicable, of such Stockholder and no other organizational
proceedings, as applicable, on the part of such Stockholder are necessary to
authorize the execution, delivery and performance of this Agreement and the
Ancillary Documents to which such Stockholder is a party or the consummation of
the Contemplated Transactions that are required to be performed by such
Stockholder. This Agreement and each of the Ancillary Documents to be executed
and delivered at or prior to the Closing by such Stockholder will be, at the
Closing, duly authorized, executed and delivered by such Stockholder and
constitutes, or as of the Closing Date will constitute, valid and legally
binding agreements of such Stockholder enforceable against such Stockholder in
accordance with their terms, subject to bankruptcy, insolvency, reorganization
and other Laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

 

3.3.            Purchased Shares. All of the Purchased Shares held by such
Stockholder are owned beneficially and of record by the Stockholder, free and
clear of any Lien (other than those arising from applicable securities Laws).

 

3.4.            No Violation.

 



- 18 -

 

 

The execution and delivery by such Stockholder of this Agreement and the
Ancillary Documents to which such Stockholder is a party, consummation of the
Contemplated Transactions that are required to be performed by such Stockholder,
and compliance with the terms of this Agreement (as applicable) and the
Ancillary Documents to which such Stockholder is a party will not (a) conflict
with or violate any provision of the certificate of incorporation, bylaws or
similar organizational documents of such Stockholder (if applicable), (b) result
in any violation of or default, give rise to a right of termination, cause the
forfeiture of any right, or require any notice or consent, under (with or
without notice or lapse of time or both) any provision of any Contract to which
such Stockholder is a party or by which such Stockholder or its properties are
bound or affected, (c) assuming that all consents, approvals and authorizations
contemplated by Section 3.5 have been obtained and all filings described therein
have been made, conflict with or violate any Law applicable to such Stockholder
or by which any of its properties are bound or affected, or (d) result in the
creation of, or require the creation of, any Lien upon any shares of capital
stock or any property of such Stockholder, except, with respect to clauses
(b)-(d), as would not reasonably be expected to interfere with, prevent, or
materially delay such Stockholder’s ability to enter into and perform its
obligations under this Agreement and the other Ancillary Documents to which it
is a party or to consummate the Contemplated Transactions.

 

3.5.            Governmental Authorizations and Consents. To the actual
knowledge of such Stockholder, no Governmental Consents are required to be
obtained or made by such Stockholder in connection with the execution, delivery,
performance, validity and enforceability of this Agreement or any Ancillary
Documents to which such Stockholder is a party or the consummation by such
Stockholder of the Contemplated Transactions.

 

3.6.            No Liens. There are no Liens with respect to Taxes on any of the
Purchased Shares held by such Stockholder.

 

3.7.            Disclosure. Except for the representations and warranties made
by such Stockholder contained in this Article 3, neither the Stockholder nor any
other Person acting on its behalf makes or has made any verbal or written
representation or warranty, expressed or implied, relating or with respect to
this Agreement or the transactions contemplated hereby to Buyer or any other
Person, or as to the accuracy or completeness of any information regarding any
Group Company or any Stockholder furnished or made available to the Buyer and
its representatives, and no Group Company or Stockholder shall have or be
subject to any liability to the Buyer or any other Person resulting from the
furnishing to the Buyer, or the Buyer’s use of or reliance on, any such
information or any information, documents or material made available to the
Buyer in any form in expectation of, or in connection with, the Contemplated
Transactions.

 

ARTICLE IV

 

Representations and Warranties of the Company

 

Except as set forth in the Company Disclosure Schedule (it being agreed that any
matter disclosed in the Company Disclosure Schedule with respect to any section
of this Agreement shall be deemed to have been disclosed with respect to any
other section to which such matter relates so long as the relation of such
matter to such other section is readily apparent from the description of such
matter), the Company represents and warrants, as of the date hereof and on and
as of the Closing Date, as follows:

 



- 19 -

 

 

4.1.          Organization and Power.

 

(a)            Each Group Company is a corporation duly incorporated, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation. Each Group Company has full power and authority to execute,
deliver and perform this Agreement (as applicable) and the Ancillary Documents
to which it is a party and to consummate the Contemplated Transactions. Each
Group Company has all power (corporate or otherwise) and authority, and
possesses all governmental licenses, permits, authorizations and approvals,
necessary to enable it to own or lease and to operate its properties and assets
and carry on its business as currently and historically conducted, except where
the failure to possess such power, authority, licenses, permits, authorizations
and approvals would not reasonably be expected to result in material Liability
or otherwise materially interfere with the conduct of the business of the Group
Companies in the manner currently conducted. Each Group Company is qualified or
licensed to conduct its business in the jurisdiction(s) listed on Section 4.1 of
the Company Disclosure Schedule.

 

4.2.          Authorization and Enforceability.

 

The execution and delivery of this Agreement (as applicable) and the Ancillary
Documents to which each Group Company is a party and the performance by such
Group Company as the case may be, of the Contemplated Transactions that are
required to be performed by such Group Company, as the case may be, have been
duly authorized by the board of directors or other governing body (if
applicable) of such Group Company, as the case may be, in accordance with
applicable Law and the certificate of incorporation and bylaws or other similar
organizational documents, as applicable, of such Group Company, as the case may
be, and no other organizational proceedings, as applicable, on the part of such
Group Company, as the case may be, are necessary to authorize the execution,
delivery and performance of this Agreement (as applicable) and the Ancillary
Documents to which such Group Company, as the case may be, is a party or the
consummation of the Contemplated Transactions that are required to be performed
by such Group Company, as the case may be. This Agreement (as applicable) and
each of the Ancillary Documents to be executed and delivered at or prior to the
Closing by such Group Company, as the case may be, will be, at the Closing, duly
authorized, executed and delivered by such Group Company, as the case may be,
and constitutes, or as of the Closing Date will constitute, valid and legally
binding agreements of such Group Company, as the case may be, enforceable
against such Group Company, as the case may be, in accordance with their terms,
subject to bankruptcy, insolvency, reorganization and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 



- 20 -

 

 

4.3.          Capitalization.

 

(a)            The authorized capital stock of the Company consists solely of
(i) 10,000,000 shares of Common Stock, of which 9,543,157 are issued and
outstanding, and (ii) 5,000,000 shares of Preferred Stock, of which none are
issued and outstanding. The record owners of all of the issued and outstanding
shares of Capital Stock (together with the number of shares of Capital Stock
owned by each) are as set forth on Section 4.3(a) of the Company Disclosure
Schedule. The Purchased Shares constitute all of the Capital Stock and Equity
Securities of the Company. All of the Purchased Shares are duly authorized, have
been validly issued and are fully paid and non-assessable, are owned
beneficially and of record by the Stockholder, and were issued in compliance
with applicable securities Laws or exemptions therefrom. Except as set forth on
Section 4.3(a) of the Company Disclosure Schedule, no shares of Capital Stock or
other Equity Securities of the Company are issued, reserved for issuance or
outstanding. No Person has preemptive rights with respect to the Purchased
Shares, and there are no agreements providing for the issuance (contingent or
otherwise) of, or any calls against, commitments by, or claims against the
Company relating to, any of the Purchased Shares. The Company is not a party to
and there is not, and immediately after the Closing there will not be, any
Contract, right of first refusal, right of first offer, proxy, voting agreement,
voting trust, registration rights agreement or stockholders agreement, whether
or not the Company is a party thereto, with respect to the purchase, sale or
voting of any Purchased Shares.

 

(b)            Section 4.3(b) of the Company Disclosure Schedule sets forth a
true and correct list of each Group Company (other than the Company), listing
for each such Group Company its name, its jurisdiction of incorporation, its
authorized capital stock or other Equity Securities, the number and type of its
issued and outstanding shares of capital stock or other Equity Securities and
the current record and beneficial ownership of such shares and/or other Equity
Securities. Other than the Persons listed on Section 4.3(b) of the Company
Disclosure Schedule, there are no other corporations, partnerships, joint
ventures, associations or other similar entities in which any Group Company
owns, of record or beneficially, any direct or indirect equity or other similar
interest or any right (contingent or otherwise) to acquire the same. All issued
and outstanding shares of the capital stock of each Group Company (other than
the Company) are duly authorized, have been validly issued and are fully paid
and non-assessable, are owned beneficially and of record by the Persons
indicated as the beneficial owners thereof on Section 4.3(b) of the Company
Disclosure Schedule, free and clear of any Lien (other than those arising from
applicable securities Laws), and were issued in compliance with applicable
securities Laws or exemptions therefrom. No Person has preemptive rights with
respect to any capital stock or other Equity Securities of any Group Company,
and there are no agreements providing for the issuance (contingent or otherwise)
of, or any calls against, commitments by, or claims against any Group Company
relating to, any shares of capital stock of such Group Company. No Group Company
is a party to, and there is not, and immediately after the Closing there will
not be, any Contract, right of first refusal, right of first offer, proxy,
voting agreement, voting trust, registration rights agreement or stockholders
agreement, whether or not a Group Company is a party thereto, with respect to
the purchase, sale or voting of any shares of capital stock or any other Equity
Securities of such Group Company.

 



- 21 -

 

 

4.4.          No Violation.

 

The execution and delivery by each Group Company of this Agreement (as
applicable) and the Ancillary Documents to which such Group Company is a party,
consummation of the Contemplated Transactions that are required to be performed
by such Group Company, and compliance with the terms of this Agreement (as
applicable) and the Ancillary Documents to which such Group Company is a party
will not (a) conflict with or violate any provision of the certificate of
incorporation, bylaws or similar organizational documents of such Group Company,
(b) result in any violation of or default, give rise to a right of termination,
cause the forfeiture of any right, or require any notice or consent, under (with
or without notice or lapse of time or both) any provision of any Material
Contract to which such Group Company is a party or by which such Group Company
or their respective properties are bound or affected, (c) assuming that all
consents, approvals and authorizations contemplated by Section 4.5 have been
obtained and all filings described therein have been made, conflict with or
violate any Law applicable to such Group Company or by which any of their
respective properties are bound or affected, or (d) result in the creation of,
or require the creation of, any Lien upon any shares of capital stock or any
property of such Group Company, except, with respect to clauses (b)-(d), as
would not reasonably be expected to result in material Liability or otherwise
materially interfere with the conduct of the business of such Group Company in
the manner currently conducted.

 

4.5.          Governmental Authorizations and Consents.

 

Except as set forth on Section 4.5 of the Company Disclosure Schedule, no
consents, licenses, approvals or authorizations of, or registrations,
declarations or filings with, any Governmental Authority (“Governmental
Consents”) are required to be obtained or made by any Group Company in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement or any Ancillary Documents to which such Group
Company is a party or the consummation by such Group Company of the Contemplated
Transactions.

 

4.6.          Financial Statements.

 

(a)            Section 4.6(a) of the Company Disclosure Schedule sets forth the
following financial statements (the “Financial Statements”): (i) the audited
consolidated balance sheet of the Group Companies as of December 31, 2019, and
the related statements of income, stockholders’ equity and cash flows for the
year ending December 31, 2019 (the “Most Recent Audited Financial Statements”),
(ii) the audited consolidated balance sheet of the Group Companies as of
December 31, 2018, and the related statements of income, stockholders’ equity
and cash flows for the year ending December 31, 2018, and (iii) the unaudited
consolidated balance sheet of the Group Companies as of July 31, 2020, and the
related unaudited statements of income, stockholders’ equity and cash flows,
respectively, for the seven (7)-month period ended on such date (the “Most
Recent Unaudited Financial Statements”). Each of the Financial Statements has
been prepared in accordance with GAAP consistently applied throughout the
periods indicated and consistent with each other (except (i) as may be otherwise
indicated in such Financial Statements or the notes thereto, (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements and (iii) that the Most Recent Unaudited
Financial Statements need not contain footnotes and other presentation items
that may be required by GAAP) and fairly presents in all material respects the
consolidated financial condition of the Group Companies as of its respective
date and the consolidated results of operations and stockholders’ equity, or
cash flows, as the case may be, of the Group Companies for the period covered
thereby, except that the Most Recent Unaudited Financial Statements need not
contain footnotes and other presentation items that may be required by GAAP).

 



- 22 -

 

 

(b)            The financial books and records of the Group Companies have been
maintained in accordance with customary business practices and fairly and
accurately reflect, in all material respects, on a basis consistent with past
periods and throughout the periods involved, (i) the consolidated financial
position of the Group Companies and (ii) all transactions of the Group
Companies. No Group Company has received any advice or notification from its
independent accountants that it has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books
and records of such Group Company any properties, assets, liabilities, revenues,
expenses, equity accounts or other accounts.

 

(c)            The Group Companies do not have any material Liabilities (whether
or not the subject of any other representation or warranty hereunder), except
for Liabilities (i) reflected in the Most Recent Unaudited Financial Statements,
(ii) incurred in the ordinary course of business consistent with past practice
since the date of the Most Recent Unaudited Financial Statements, or
(iii) incurred under this Agreement and the Ancillary Documents or in connection
with the Contemplated Transactions.

 

4.7.          Absence of Certain Changes.

 

(a)            Since the date of the Most Recent Unaudited Financial Statements,
the Group Companies have conducted their respective businesses in the ordinary
course and in a manner consistent with past practice, and there has not been any
Event that has had, or would be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect on the Group Companies. Without
limiting the generality of the foregoing, except as expressly contemplated by
this Agreement, since the date of the Most Recent Unaudited Financial
Statements, the Group Companies have not:

 

(i)            acquired, sold, leased, abandoned, allowed to lapse, licensed,
transferred, mortgaged or assigned any material assets, tangible or intangible,
other than sales of goods or services in the ordinary course of business
consistent with past practice;

 

(ii)            incurred, assumed, guaranteed or discharged any Liability,
including, without limitation, any Indebtedness or mortgages, or otherwise
created or permitted to exist any Lien (other than Permitted Liens) on any of
their respective assets, other than (except in the case of Indebtedness) in the
ordinary course of business consistent with past practice;

 

(iii)           canceled, compromised, knowingly waived or released any right or
claim (or series of related rights and claims) under Material Contracts or
Intellectual Property;

 

(iv)          canceled, compromised, knowingly waived or released any right,
claim or account receivable involving amounts that exceed $50,000 in the
aggregate;

 

(v)           committed to make any capital expenditure (or series of related
capital expenditures) involving amounts that exceed $50,000 in the aggregate;

 

(vi)          suffered any damages to or destruction of any tangible assets
(whether or not covered by insurance), involving amounts that exceed $50,000 in
the aggregate;

 

(vii)         modified any of their respective certificates of incorporation,
bylaws or similar organizational documents;

 



- 23 -

 

 

(viii)        issued, sold or otherwise permitted to become outstanding any
shares of their respective capital stock, or split, combined, reclassified,
repurchased or redeemed any such shares;

 

(ix)           made any capital investment in, any loan to, or any acquisition
of the securities or assets of any other Person other than acquisitions of
inventory and supplies in the ordinary course of business consistent with past
practice;

 

(x)            failed to maintain in full force and effect insurance policies on
their respective properties providing coverage and amounts of coverage
comparable to the coverage and amounts of coverage provided under their policies
of insurance in effect on the date of the Most Recent Audited Financial
Statements;

 

(xi)           made any change in the rate of compensation, commission, bonus or
other direct or indirect remuneration payable, or agreed to pay, conditionally
or otherwise, any bonus, incentive, retention or other compensation, any change
in control payment, retirement, welfare, fringe or severance benefit or vacation
pay, to or in respect of any employee, other than increases and payments in the
ordinary course of business and in a manner consistent with past practice in the
compensation payable to employees (none of whom is a director or officer of the
Group Companies);

 

(xii)          materially modified or changed any of their respective business
organizations or materially and adversely modified or changed their respective
relationships with its suppliers, customers and others having business relations
with them;

 

(xiii)         except as otherwise required by Law, entered into, amended,
modified, varied, altered or otherwise changed any of the Plans;

 

(xiv)         entered into, modified, terminated, waived, amended or otherwise
altered the terms or provisions of any Material Contract outside the ordinary
course of business;

 

(xv)          abandoned, permitted to lapse or failed to maintain in full force
and effect any Company Intellectual Property, or failed to take or maintain
reasonable measures to protect the confidentiality of any Intellectual Property
used by or for the Group Companies in conducting their respective businesses;

 

(xvi)         made, revoked or changed any Tax election, changed any annual Tax
accounting period, changed any method of Tax accounting, entered into any
closing agreement with respect to any Tax, settlement, concession, compromise or
abandonment of any Tax claim or assessment or surrendered any right to claim a
Tax refund, filed any amended Tax Return, or consented to any extension or
waiver of the limitation period applicable to any Tax claim or assessment;

 

(xvii)        adopted a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization, or other
material reorganization; or

 

(xviii)       authorized, agreed, resolved or committed to any of the foregoing.

 



- 24 -

 

 

 

(b)          Since the Most Recent Unaudited Financial Statements, there has
been no Material Adverse Effect on the Group Companies. Despite COVID-19, the
Group Companies have been able to continue normal operations, including, without
limitation, interacting with clients (both current and prospective), through, in
part, instituting remote work and travel policies. There has been no material
negative impact on the operations, financial results, or, to the Knowledge of
the Company, relationships of the Group Companies with their respective
customers, suppliers, landlords or Governmental Authorities having jurisdiction
over them as a result of COVID-19.

 

4.8.        Relationships with Affiliates.

 

No officer, director, Stockholder, or any Affiliate of any of the foregoing
(a) has any interest in any property (real, personal, or mixed and whether
tangible or intangible), used in or pertaining to the businesses of the Group
Companies as currently conducted or contemplated to be conducted, (b) except for
the ownership of less than two percent (2%) of the outstanding common stock of a
publicly-held corporation, owns of record or as a beneficial owner, has any
equity interest or any other financial or profit interest in a Person that has
had business dealings or a material financial interest in any transaction with
the Group Companies or (c) is a party to any material Contract (except for
employment agreements) with the Group Companies, including, without limitation,
with respect to compensation or remuneration to be paid to such officer,
director, Stockholder, or Affiliate in connection with this Agreement or the
Contemplated Transactions.

 

4.9.        Indebtedness to and from Officers and Directors of the Group
Companies.

 

No Group Company is indebted, directly or indirectly, to any Person who is a
Stockholder, officer or director of a Group Company, or any Affiliate thereof
(other than another Group Company) in any amount whatsoever, other than for
salaries for services rendered or reimbursable business expenses. No
Stockholder, officer, director, or Affiliate is indebted to the Group Companies,
except for advances made to employees of the Group Companies in the ordinary
course of business consistent with past practice to meet reimbursable business
expenses reasonably anticipated to be incurred by such obligor.

 

4.10.      Assets.

 

(a)          The assets and rights of the Group Companies include all of the
assets and rights of the Group Companies which were used in the conduct of its
business as conducted as of the date of the Most Recent Unaudited Financial
Statements, subject to such changes as have occurred in the ordinary course of
business consistent with past practice or that are otherwise permitted by this
Agreement since such date. All of such assets necessary for the conduct of the
business of the Group Companies are in normal operating condition and repair,
ordinary wear and tear excepted.

 

(b)          The Group Companies collectively have good and marketable title to,
or valid leasehold interests in, all of the tangible and intangible assets and
personal property shown to be owned or leased by them on the Most Recent
Unaudited Financial Statements or acquired thereafter, free and clear of any
Lien, except for (i) assets disposed of since such date in the ordinary course
of business consistent with past practice or otherwise permitted by this
Agreement, (ii) Liens reflected in the Financial Statements or the notes
thereto, (iii) assets validly leased from third parties, and (iv) Permitted
Liens. Such assets and personal property constitute all of the assets and
properties necessary to conduct the business of the Group Companies immediately
following the Closing in substantially the manner conducted immediately prior to
the Closing.

 



- 25 - 

 

 

4.11.      Real Property.

 

Section 4.11 of the Company Disclosure Schedule includes a true and complete
list of all real property leases, subleases, or other occupancies used by the
Group Companies or to which a Group Company is a party as a lessee or lesser
(the “Real Property Leases,” and the properties leased thereunder, the “Leased
Real Property”). No Person other than the Group Companies has any right to use,
occupy or lease any of the Leased Real Property. The leasehold interests
relating to the Real Property Leases are free and clear of all Liens, other than
Permitted Liens. No Group Company has received any written notice from the other
party to any Real Property Lease of the termination or proposed termination
thereof. No Group Company is, and, to the Knowledge of the Company, no other
Person is, in violation of a condition or agreement contained in any easement,
restrictive covenant or any similar instrument or agreement affecting the Leased
Real Property in any material respect. The Group Companies do not own any real
property.

 

4.12.      Intellectual Property.

 

(a)          Section 4.12(a) of the Company Disclosure Schedule includes a true
and complete list of: (i) all Company Intellectual Property that is subject to
any issuance, registration, or application by or with any Governmental Authority
or authorized private registrar in any jurisdiction (collectively, “Intellectual
Property Registrations”), including, without limitation, issued Patents,
registered Trademarks, domain names, and Copyrights, and pending applications
for any of the foregoing, and specifying as to each, as applicable, the title,
mark, design; the record owner and inventor(s), if any; the jurisdiction by or
in which it has been issued, registered, or filed; the patent, registration, or
application serial number; the issue, registration, or filing date; and the
current status; (ii) all unregistered Trademarks included in the Company
Intellectual Property; and (iii) all Company Products or other Software of the
Group Companies. No Company Intellectual Property has been opposed, cancelled,
held unenforceable or otherwise challenged, and no Litigation is pending or, to
the Knowledge of the Company, threatened in relation to any Company Intellectual
Property. All Company Intellectual Property is valid, subsisting and enforceable
and in full force and effect. Each of the Intellectual Property Registrations is
duly registered or filed in the name of a Group Company. All assignments and
other instruments necessary to establish, record, and perfect the Group
Companies’ ownership interest in the Intellectual Property Registrations have
been validly executed, delivered, and filed with the relevant Governmental
Authorities and authorized registrars. All required filings and fees related to
the Intellectual Property Registrations have been timely submitted with and paid
to the relevant Governmental Authorities and authorized registrars. The Company
has provided Buyer with true and complete copies of all file histories,
documents, certificates, correspondence, assignments, and other instruments
relating to the Intellectual Property Registrations.

 



- 26 - 

 

 

(b)          The Group Companies collectively are the sole and exclusive legal
and beneficial, and with respect to the Intellectual Property Registrations,
record, owner of all right, title, and interest in and to the Company
Intellectual Property, and has the valid and enforceable right to use all other
Intellectual Property used or held for use in or necessary for the conduct of
the business of the Group Companies as currently conducted, in each case, free
and clear of all Liens other than Permitted Liens. There is no Litigation
(including, without limitation, any opposition, cancellation, revocation,
review, post grant reviews or other proceeding) pending or, to the Knowledge of
the Company, threatened challenging the validity, enforceability,
registrability, patentability, or ownership of any Company Intellectual Property
or the Group Companies’ right, title, or interest in or to any Company
Intellectual Property. No Group Company is subject to any outstanding or
prospective Order (including, without limitation, any motion or petition
therefor) that does or would reasonably be expected to restrict or impair the
ownership or use of any Company Intellectual Property or Licensed Intellectual
Property, and no Group Company is aware of any facts or circumstances that could
reasonably be expected to give rise to any such Litigation.

 

(c)          Section 4.12(c) of the Company Disclosure Schedule is a true and
complete list of all licenses, sublicenses and other agreements as to which the
Group Companies are a party and pursuant to which the Group Companies have
acquired or are authorized to use any Intellectual Property (other than those
comprising or reflected in Commercial Software). The Group Companies are not
obligated to make any payment or grant any rights to any third party in respect
of Intellectual Property used by the Group Companies or in connection with the
business of the Group Companies as currently conducted (other than those
comprising or reflected in Commercial Software).

 

(d)          Except pursuant to a license agreement entered into with a Group
Company in the ordinary course of business, no Person (other than the Group
Companies) has an interest in or any right to use any of the Company
Intellectual Property. To the Knowledge of the Company, there has not been, and
there is not now, any unauthorized use, infringement or misappropriation by any
third party, including, without limitation, by any employee or former employee
of the Group Companies, of any of the Company Intellectual Property. No
stockholder, director, officer or employee of, or Consultant to, the Group
Companies has any right to use, other than in connection with the business
activities of the Group Companies as presently conducted, any of the Company
Intellectual Property.

 

(e)          The operation of the business of the Group Companies as currently
and formerly conducted, including, without limitation, the use of the Company
Intellectual Property and Licensed Intellectual Property in connection
therewith, does not misappropriate, infringe or otherwise violate in any respect
the Intellectual Property or other rights of any Person. There is no Litigation
(including, without limitation, any opposition, cancellation, revocation,
review, post grant review or other proceeding) pending or, to the Knowledge of
the Company, threatened alleging any misappropriation, infringement, or other
violation by the Group Companies of the Intellectual Property of any Person, and
no Group Company is aware of any facts or circumstances that could reasonably be
expected to give rise to any such Litigation.

 

(f)           The Group Companies have taken reasonable precautions to protect
the secrecy, confidentiality and value of all Trade Secrets included in the
Company Intellectual Property and Licensed Intellectual Property, including,
without limitation, by requiring all Persons having access thereto to execute
binding, written non-disclosure agreements. Such Trade Secrets are not part of
the public knowledge or literature, and have not been used, divulged or
appropriated either for the benefit of any Person (other than the Group
Companies) or to the detriment of the Group Companies.

 



- 27 - 

 

 

(g)          The Group Companies have entered into binding, valid and
enforceable, written Contracts with each current and former Personnel and
independent contractor who is or was involved in or has contributed to the
invention, creation, or development of any Intellectual Property during the
course of employment or engagement with the Group Companies whereby such
Personnel or independent contractor (i) acknowledges the applicable Group
Company’s exclusive ownership of all Intellectual Property invented, created, or
developed by such employee or independent contractor within the scope of his or
her employment or engagement with the Group Companies; (ii) grants to the
applicable Group Company a present, irrevocable assignment of any ownership
interest such employee or independent contractor may have in or to such
Intellectual Property; and (iii) irrevocably waives any right or interest,
including, without limitation, any moral rights, regarding any such Intellectual
Property, to the extent permitted by applicable Law. The Company has provided
Buyer with true and complete copies of all such Contracts.

 

(h)          Neither the execution, delivery, or performance of this Agreement,
nor the consummation of the Contemplated Transactions, will result in the loss
or impairment of, or require the consent of any other Person in respect of, the
Group Companies’ right to own or use any Company Intellectual Property or
Licensed Intellectual Property.

 

(i)           All Company IT Systems are in good working condition and are
sufficient for the operation of the Group Companies’ business as currently
conducted. There have been no unauthorized intrusions or breaches of security,
malfunctions, failures, breakdowns, continued substandard performance,
denials-of-service, or other cyber incidents, including, without limitation, any
cyberattacks, or other similar adverse events affecting the Company IT Systems.
The Group Companies have implemented and maintained appropriate backup, disaster
recovery, and Software and hardware support arrangements for the Company IT
systems.

 

(j)           Section 4.12(j) of the Company Disclosure Schedule accurately
described the type of Personally Identifiable Information and Customer Data
collected (and the process by which such information is collected) by the Group
Companies through internet websites, mobile applications and online services
owned, maintained or operated by or on behalf of the Group Companies
(collectively, the “Company Sites”), and through any Company Products or any
other method, including, without limitation, the types of Personally
Identifiable Information and Customer Data, and the method of collection for
each. The Group Companies have at all times complied in all material respects
with all applicable Laws, contractual obligations, requirements of
self-regulatory organizations binding upon the Group Companies, consumer-facing
statements of the Group Companies in any marketing or promotional materials and
each Privacy Policy relating to (i) the privacy of users of Company Sites or
Company Products, (ii) the past and present collection, use, storage, transfer,
retention, dissemination, disposal and any other processing of any Personally
Identifiable Information and Customer Data collected or used by the Group
Companies in any manner or maintained by third Persons having authorized access
to such information, or (3) the transmission of unsolicited communications
(collectively, the “Privacy and Security Requirements”). No Group Company has
received any written notice from any Governmental Authority that it is under
investigation by any Governmental Authority for a violation of any Privacy and
Security Requirements or applicable Laws. The Company has made available to
Buyer complete and accurate copies of all written complaints or notices
delivered to the Group Companies during the past twelve (12) months alleging or
providing notice of a violation of any Privacy and Security Requirement. All
electronic addresses acquired, maintained, updated (including, without
limitation, operationalizing opt-out requests) and stored by or on behalf of the
Group Companies, and all electronic messages sent and/or delivered by or on
behalf of the Group Companies have been acquired, maintained, updated, stored,
sent and/or delivered, as may be required by and in accordance in all material
respects with all applicable Laws, including but not limited to all Laws
relating to the delivering, sending, sharing or transmitting of electronic or
telephonic messages, and/or using electronic addresses. Prior to the
installation of any computer program (including without limitation computer
programs that have been caused to be installed by the Group Companies) on a
third party’s computer system or device, and prior to any electronic message
being sent from such computer system or device, requisite consent to the
installation of such computer program and all transmissions of electronic
messages has been obtained from the owner or authorized user of such computer
system or device.

 



- 28 - 

 

 

(k)          The Group Companies have at all times taken commercially reasonable
steps (including, without limitation, implementing and monitoring compliance
with reasonable measures with respect to technical and physical security)
consistent in all material respects with requirements of applicable Laws or
contractual obligations to protect the confidentiality, availability, security
and integrity of the Group Companies’ data, information technology assets and
all Personally Identifiable Information and Customer Data within the control of
the Group Companies (collectively, the “Company Data”). Such steps and
procedures comply in all material respects with all Privacy and Security
Requirements and all applicable Laws relating to the security of the Company
Data. This includes, but is not limited to, the Group Companies having
implemented, maintained, and monitored reasonable measures with respect to
technical, administrative, and physical security designed to preserve and
protect the confidentiality, availability, security, and integrity of all
Company Data. There is no, nor has there ever been, any complaint to, or to the
Knowledge of the Company, any audit, proceeding or investigation (formal or
information), or any claim against, any Group Company or any of its end-users or
customers, initiated by a private Person or any Governmental Authority with
respect to the security, confidentiality, transmission, availability, or
integrity of any Company Data. To the Knowledge of the Company, there has been
no material unauthorized access to or acquisition of the Company Data or Company
Intellectual Property.

 

4.13.      Contracts.

 

(a)          Section 4.13(a) of the Company Disclosure Schedule is a true and
complete list, as of the date hereof, of all of the following Contracts to which
a Group Company is a party or by which it or its assets or properties are bound
(the “Material Contracts”):

 

(i)            Contracts evidencing or relating to Indebtedness;

 

(ii)           Contracts evidencing or relating to any obligations of a Group
Company with respect to the issuance, sale, repurchase or redemption of any
Equity Securities of such Group Company;

 



- 29 - 

 

 

(iii)          Contracts with any customers of, or suppliers to, the Group
Companies which involved aggregate payments to or from the Group Companies in
the most recent twelve (12)-month period of in excess of $100,000;

 

(iv)          all Real Property Leases;

 

(v)           all Company Employment Contracts;

 

(vi)          Contracts evidencing partnerships or joint ventures in which any
Group Company has an interest;

 

(vii)         Contracts that obligate a Group Company with respect to contingent
payments or any type;

 

(viii)        Contracts relating to Intellectual Property listed in
Sections 4.12(c) and 4.12(d) of the Company Disclosure Schedule;

 

(ix)          Contracts by and between a Group Company, on the one hand, and any
Affiliate of a Group Company, other Persons with whom a Group Company is not
dealing at arm’s-length, employee, officer or director of a Group Company, or
entity controlled by any employees, officers or directors of a Group Company, on
the other hand;

 

(x)           leases of personal property under which a Group Company is the
lessee and is obligated to make payments more than $100,000 per annum;

 

(xi)          Contracts relating to any Litigation involving a Group Company and
pursuant to which such Group Company has any ongoing obligations;

 

(xii)         Contracts relating to the acquisition or disposition of any
capital stock, business or product line of any other Person entered into at any
time during the last three (3) years;

 

(xiii)        Contracts limiting the freedom of a Group Company or any Affiliate
to engage in any line of business, acquire any entity or compete with any Person
or in any market or geographical area, or to solicit any individual or class of
individuals for employment; and

 

(xiv)        any Contract not otherwise listed above that is, individually or in
the aggregate, material to the Group Companies.

 

(b)          A true and complete copy of each Material Contract has been made
available to Buyer. All Material Contracts are valid, binding and in full force
and effect and enforceable by the Group Company party thereto in accordance with
their respective terms, subject to bankruptcy, insolvency, reorganization and
other Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles. As to each Material Contract, there does not
exist thereunder any material breach, violation or default on the part of the
Group Company party thereto or, to the Knowledge of the Company, any other party
to such Material Contract, and there does not exist any event, occurrence or
condition, including, without limitation, the consummation of the Contemplated
Transactions, which (with or without notice, passage of time, or both) would
constitute a material breach, violation or default thereunder on the part of the
Group Company party thereto. No material waiver has been granted by any Group
Company or any of the other parties thereto under any of the Material Contracts.

 



- 30 - 

 

 

4.14.      Compliance with Laws.

 

No Group Company is, and during the past three (3) years no Group Company has
been, in violation of in any material respect, and, to the Knowledge of the
Company, no event has occurred or circumstance exists that (with or without
notice or lapse of time) would constitute or result in a violation in any
material respect by a Group Company of, or failure on the part of a Group
Company to comply with in any material respect, any Law that is or was
applicable to it or the conduct or operation of its business or the ownership or
use of any of its assets.

 

4.15.      Environmental Matters.

 

Each Group Company (i) is, and at all times has been, in compliance in all
material respects with all applicable Environmental Laws, and (ii) has obtained,
and is in compliance in all material respects with, all permits, licenses,
authorizations, registrations and other governmental consents required by
applicable Environmental Laws, and has made all appropriate filings for issuance
or renewal of such permits, licenses, authorizations, registrations and
consents. There is no contamination of, and there have been no releases or, to
the Knowledge of the Company, threatened releases of Hazardous Materials at the
Leased Real Property or any real property formerly owned, leased or operated by
the Group Companies (or any predecessor of a Group Company), in each case, that
would require notification to governmental entities, investigation and/or
remediation pursuant to any Environmental Laws. There are no past or present
conditions, events, circumstances, facts, activities, practices, incidents,
actions, omissions or plans that would reasonably be expected to give rise to
any material liability or other obligation under any Environmental Laws. There
are no claims, notices, civil, criminal or administrative actions, suits,
hearings, investigations, inquiries or proceedings pending or, to the Knowledge
of the Company, threatened that are based on or related to any Environmental
Matters relating to the business of the Group Companies.

 

4.16.      Litigation.

 

There are no claims, actions, suits, audits, inquiries, proceedings or
governmental investigations (“Litigation”) pending or, to the Knowledge of the
Company, threatened involving a Group Company or its properties or business, at
Law or in equity or before any Governmental Authority, or that have been
settled, dismissed or resolved in the preceding three (3) years. No Group
Company is subject to any Order arising from any Litigation and, to the
Knowledge of the Company, no such Order is threatened to be imposed by any
Governmental Authority.

 

4.17.      Personnel Matters.

 

(a)          True, accurate, and complete lists of all of the directors,
officers, and employees of the Group Companies (individually and collectively,
“Personnel”) as of the date hereof and their positions are included in
Section 4.17(a) of the Company Disclosure Schedule together with the following
as to each: (i) name, (ii) job title or description, (iii) principal place of
employment, (iv) base salary or wage level (including, without limitation, any
bonus opportunities or deferred compensation arrangements) and also showing any
bonus or other remuneration other than salary paid during the Company’s fiscal
year ending December 31, 2019, (v) date of hire, (vi) leave of absence status
(including, without limitation, expected return to work date if known),
(vii) whether exempt or non-exempt under the Fair Labor Standards Act and
(viii) visa status (if any). True and complete information concerning the
respective salaries, wages, bonuses and other compensation paid or payable by
the Group Companies during 2019 and 2018, as well as dates of employment and
date and amount of last salary increase, of such Personnel has been made
available to Buyer.

 



- 31 - 

 

 

(b)          There are no complaints, lawsuits, claims (other than ordinary
claims under Plans), disputes, actions, grievances or disciplinary actions
pending or, to the Knowledge of the Company, threatened, by or between a Group
Company and any Personnel, former employee, job applicants or other current or
former service providers.

 

(c)          The most recent written personnel policies and manuals of the Group
Companies are listed in Section 4.17(c) of the Company Disclosure Schedule, and
true, accurate, and complete copies of all such written personnel policies and
manuals have been made available to Buyer.

 

(d)          The employment of all Personnel is terminable at-will, and the
Group Companies have not made any written or oral commitment to any employee
with respect to such employee’s compensation, promotion, retention, termination,
severance or related matters, whether in connection with the Contemplated
Transactions or otherwise. To the Knowledge of the Company, no executive officer
or management level employees have any plans to terminate his, her or their
employment with the Group Companies. Section 4.17(d) of the Company Disclosure
Schedule is a true and complete list of all employment Contracts to which a
Group Company is a party (the “Company Employment Contracts”), and except as
otherwise disclosed in Section 4.17(d) of the Company Disclosure Schedule, no
Group Company is a party to any (i) management, employment, consulting or other
agreements with any Personnel or other Person providing for employment over a
period of time or for termination or severance benefits, whether written or
unwritten, and whether or not conditioned upon a change in control of any Group
Company, (ii) bonus pay, incentive compensation, deferred compensation,
profit-sharing, stock purchase, stock option or similar plans, agreements or
arrangements, whether written or unwritten, or (iii) collective bargaining
agreements or other agreements with any labor organization or union or other
Personnel organization (and no such agreement is currently being requested by,
or is under discussion by management with, any Personnel or others). During the
last three years there has not been and there is not presently pending,
existing, or threatened, any organized strike, slowdown, picketing, or work
stoppage by any Personnel.

 

4.18.      Labor Matters.

 

No Group Company is obligated by, or subject to, any order of the National Labor
Relations Board or other labor board or administration, or any unfair labor
practice decision. No Group Company is a party or subject to any pending or, to
the Knowledge of the Company, threatened labor or civil rights dispute,
controversy or grievance or any unfair labor practice proceeding with respect to
claims of, or obligations of, any employee or group of employees. No Group
Company has received any notice that any labor representation request is pending
or is threatened with respect to any employees of a Group Company. The Group
Companies are in compliance in all material respects with all applicable Laws
respecting employment and employment practices, hiring, termination of
employment, terms and conditions of employment, wages and hours, employment
standards, human rights, discrimination, harassment, occupational safety,
workers’ compensation, classification of employees, and plant closings and mass
layoffs. The Group Companies are not liable for the payment of any compensation,
damages, taxes, fines, penalties or other amounts, however designated, for
failure to comply with any employment related laws. The Group Companies have
paid in full to all Personnel all wages, salaries, commission, bonuses and other
compensation due and payable to such Personnel, including, without limitation,
overtime compensation and severance payments, but excluding arrearages in
accordance with the Group Companies’ customary payroll practices, and there are
no severance payments due or that could become due in the future pursuant to
applicable Law, Contract or policy other than payment in lieu of an advance
notice of termination of services. All Personnel classified by the Group
Companies as independent contractors at any time during the past three (3) years
have satisfied the requirements of applicable Law to be so classified, and the
Group Companies have fully and accurately reported each such Person’s
compensation on IRS Forms 1099 during such period if and when required to do so.
All Personnel classified as exempt from overtime pay requirements at any time
during the past three (3) years have satisfied the requirements of the federal
Fair Labor Standards Act and all analogous and applicable state and local laws
to be so classified.

 



- 32 - 

 

 

4.19.      Employee Benefits.

 

(a)          Section 4.19(a) of the Company Disclosure Schedule lists all
employee benefit plans (as defined in Section 3(3) of ERISA) and all bonus,
stock option, stock purchase, phantom stock, stock appreciation rights, other
equity-based profit sharing, savings, disability, incentive, deferred
compensation, retirement, simplified employee pension, severance, retention,
change in control or other employee benefit plans or programs and all employment
or compensation agreements, for the benefit of, or relating to, current
employees and former employees of the Group Companies or any ERISA Affiliate, or
with respect to which the Group Companies could have any Liability
(individually, a “Plan,” collectively, the “Plans”), except that
Section 4.19(a) of the Company Disclosure Schedule does not list any employment
agreement or offer letter providing for at will employment and annual base
salary of less than $150,000.

 

(b)          With respect to each Plan, the Company has provided to Buyer true
and complete copies of: (i) all material Plan documents, (ii) all funding and
administrative arrangement documents, including, but not limited to, trust
agreements, insurance contracts, custodial agreements, investment manager
agreements and service agreements, (iii) the latest favorable determination
letter (or as to a prototype or volume submitter plan, opinion letter) received
from the Internal Revenue Service regarding the qualification of each Plan
covered by Section 401(a) of the Code, (iv) the three most recently filed Forms
5500 for each Plan that is an employee pension benefit plan (as defined in
Section 3(2) of ERISA) and for each Plan that is an employee welfare benefit
plan (as defined in Section 3(1) of ERISA), (v) each summary plan description
and each summary of material modification regarding the terms and provisions
thereof, (vi) the most recent actuarial report, if applicable, (vii) any
nondiscrimination or other testing under each Plan for the last three years,
(viii) the three most recent Forms 1094-C, with attachments, filed for any group
health plan and (ix) any material communication with any Governmental Authority,
including without limitation correspondence to or from the government in
connection with any audit or investigation of or correction filing for any Plan.

 



- 33 - 

 

 

(c)          Each Plan (i) is in compliance in all material respects with all
applicable governmental Laws, statutes and regulations issued by a Governmental
Authority and with any agreement entered into with a union or labor organization
and (ii) has been operated in compliance in all materials respects with all
applicable Laws and its terms.

 

(d)          No current or former employees of the Group Companies or an ERISA
Affiliate currently participate or ever have participated in any multiemployer
plan, as defined in Section 3(37) of ERISA or a voluntary employees beneficiary
association, as defined in Section 501(c)(9) of the Code. No Group Company or
ERISA Affiliate has ever had an obligation to contribute to a multiemployer
plan, as defined in Section 3(37) of ERISA.

 

(e)          Each Group Company and ERISA Affiliate, and each Plan that is a
group health plan as defined in Section 733(a)(1) of ERISA, are in compliance
with the Patient Protection and Affordable Care Act (“ACA”). No penalties under
Section 4980H of the Code and the regulations thereunder are assessable on any
Group Company or ERISA Affiliate with respect to any employee. Further, if
required by the Code, each Group Company and each ERISA Affiliate has timely
filed, or is prepared to timely file by any applicable extended deadline, its
IRS Forms 1094-C and Forms 1095-C for each calendar year.

 

(f)           No Plan provides retiree medical, dental, vision, disability or
life insurance benefits, except as required by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) or state law. Any Plan designed to satisfy
the requirements of Section 125, 401(k), and/or 4980B of the Code satisfies such
section in all material respects.

 

(g)          Each Plan intended to qualify under Section 401(a) of the Code is
so qualified, each trust maintained in conjunction with a Plan intended to
qualify under Section 401(a) of the Code is exempt from taxation pursuant to
Section 501(a), and none of such Plans or related trusts, or any administrator
or trustee thereof, or party-in-interest or disqualified person thereto has
engaged in a transaction that could cause any of them or the Group Companies,
whether directly or through an indemnification requirement, to be liable for a
civil penalty under Section 409 or 502(i) or any other section of ERISA or
result in a tax under Section 4975 or 4976 or any other section of Chapter 43 of
Subtitle D of the Code.

 

(h)          Each Plan that is required to be registered or approved by a
Governmental Authority has been registered with, or approved by, and has been
maintained in good standing with such Governmental Authority. No Plan is subject
to the laws or regulations of any foreign jurisdiction.

 

(i)           All payments and contributions, including but not limited to,
payments to remediate any nondiscrimination or operational errors, required to
be made with respect to any Plan by applicable Law, any Order or any Plan
document or other contractual undertaking, and all premiums due or payable with
respect to any insurance policy funding any Plan have been timely paid in full
or, to the extent not required to be made or paid on or before the date hereof,
have been accrued in accordance with normal accounting practices and are fully
reflected on the Most Recent Unaudited Financial Statements.

 



- 34 - 

 

 

(j)           All amounts required to be reserved under each unfunded Plan have
been so reserved in accordance with reasonable accounting practices prevailing
in the country where such Plan is maintained, and such reserves are sufficient
to satisfy the liability for accrued benefits with respect to current and former
employees of the Group Companies participating in each such Plan based on
reasonable actuarial or other applicable assumptions and valuations.

 

(k)          [intentionally omitted]

 

(l)           No Liability under Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code has been or is reasonably expected to be incurred by the
Group Companies or ERISA Affiliates. Neither the Group Companies nor any ERISA
Affiliate has ever maintained a multiemployer plan or single employer plan
within the meaning of Section 4001(a) of ERISA, a multiple employer plan within
the meaning of Section 413 of the Code or a pension plan subject to Section 412,
430 or 431 of the Code.

 

(m)         The execution of this Agreement or any of the Ancillary Documents,
and performance of the Contemplated Transactions, will not (either alone or upon
the occurrence of any additional or subsequent events) (i) constitute an event
under any Plan or related agreement, trust or loan that will or may result in
any payment (whether of severance pay or otherwise), acceleration, forgiveness
of indebtedness, vesting, distribution, increase in benefits or obligation to
fund benefits with respect to any current or former Personnel, (ii) result in
the triggering or imposition or any restrictions or limitations on the right of
the Group Companies to amend or terminate any Plan (or result in any adverse
consequence for so doing) or (iii) result in any payment or benefit that will or
may be made by the Group Companies that may be characterized as “excess
parachute payment,” within the meaning of Section 280G(b)(1) of the Code. The
Group Companies do not have any obligation or requirement to indemnify or make
any Person whole with respect to taxes under Section 4999 of the Code.

 

(n)          There are no pending or, to the Knowledge of the Company,
threatened claims, actions, proceedings or litigations by or on behalf of any
Plan, any employee or beneficiary covered under any Plan, any Governmental
Authority, or otherwise involving any Plan (other than routine claims for
benefits). There are no pending or, to the Knowledge of the Company, threatened
claims, actions, proceedings or litigation by any current or former employee or
applicant for employment against any Group Company. No Plan is under audit or
investigation by any Governmental Authority and, to the Knowledge of the
Company, no such audit or investigation is threatened.

 

(o)          None of the Plans, if administered in accordance with their terms,
could result in the imposition of interest or an additional tax on any
participant thereunder pursuant to Section 409A of the Code. The Group Companies
do not have any obligation or requirement to indemnify or make any Person whole
with respect to taxes under Section 409A of the Code. Any Plan that is subject
to Section 409A has been administered in accordance with Section 409A.

 



- 35 - 

 

 

4.20.      Tax Matters.

 

(a)          The Group Companies have duly and timely filed all Tax Returns
required to be filed by them, and all such Tax Returns are true, complete and
correct in all respects. The Group Companies have timely paid all Taxes due and
owing (whether or not shown due on any Tax Return). No Group Company is
currently the beneficiary of any extension of time within which to file any Tax
Return, other than automatic extensions of time not requiring the consent of any
Governmental Authority.

 

(b)          The Group Companies have complied in all respects with all
applicable Laws relating to the payment and withholding of Taxes and have,
within the time and in the manner prescribed by applicable Laws, withheld and
paid over to the proper Governmental Authority all amounts required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, member, stockholder or other third party.

 

(c)          No Group Company is, or has ever been, a party to or bound by any
Tax Sharing Agreement. There are no Liens on any of the assets of the Group
Companies with respect to Taxes, other than Permitted Liens.

 

(d)          No Governmental Authority is conducting or proposing or has
threatened to conduct an audit or administrative or judicial proceeding with
respect to Taxes or any Tax Returns of the Group Companies. No extension or
waiver of the statute of limitations with respect to Taxes or any Tax Return has
been granted by any Group Company which remains in effect. All Tax deficiencies
which have been proposed, asserted or assessed against the Group Companies have
been fully paid or finally settled. No Group Company has received a written
notice of a claim by any Governmental Authority in any jurisdiction where such
Group Company does not file Tax Returns that such Group Company is or may be
subject to taxation by that jurisdiction.

 

(e)          The Group Companies have not received or requested any ruling,
closing agreement, transfer pricing agreement or similar agreement from any
Governmental Authority with respect to any Tax which will have any effect after
the Closing.

 

(f)           No Group Company has ever been included in an affiliated group (as
defined in Section 1504 of the Code or any similar group defined under a similar
provision of state, local, or foreign Law) other than a group the parent of
which was the Company.

 

(g)          The Group Companies have no liability for the Taxes of any Person
(other than other Group Companies) under Treasury Regulations Section 1.1502-6
(or any similar provision of state, local or foreign Law), as a transferee,
successor or as a result of similar liability, operation of Law, by Contract
(including, without limitation, any Tax Sharing Agreement) or otherwise.

 

(h)          The Group Companies have not participated in a listed transaction
or a reportable transaction within the meaning of § 1.6011-4 or § 1.6011-4T of
the Treasury Regulations.

 



- 36 - 

 

 

(i)           No Group Company has agreed, nor is it required, to make any
adjustment to taxable income in any period (or portion thereof) ending after the
Closing Date by reason of (i) a change in method of accounting for any period
(or portion thereof) ending on or before the Closing Date, (ii) “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax Law) executed on or
prior to the Closing Date, (iii) installment sale or open transaction
disposition made on or prior to the Closing Date, (iv) prepaid amount or
deferred revenue received or accrued on or prior to the Closing Date, (v) use of
an improper method of accounting for a taxable period (or portion thereof)
ending on or prior to the Closing Date, (vi) intercompany transaction or excess
loss account described in the regulations promulgated under Section 1502 of the
Code (or any corresponding or similar provision of state, local or foreign
income Tax law); or (vii) election under Section 108(i) of the Code. The Group
Companies will not be required to include any item of income in taxable income
for any taxable period (or portion thereof) ending after the Closing Date as a
result of Section 965 of the Code.

 

(j)           The Company has delivered or otherwise made available to Buyer
true, correct and complete copies of all Tax Returns of the Group Companies for
all Tax periods beginning on or after January 1, 2015. The Company has delivered
or otherwise made available to Buyer true, correct and complete copies of any
examination reports received by the Group Companies, and statements of
deficiencies assessed against or agreed to by the Group Companies.

 

(k)          The Group Companies have not in the past five years, been a
“distributing corporation” or a “controlled corporation” in a transaction that
qualifies under Section 355 of the Code.

 

(l)           At all times since its date of formation, each of the Group
Companies have been classified as a C corporation for federal and, where
applicable, state and local income Tax purposes.

 

(m)         The unpaid Taxes of the Group Companies (A) did not, as of the Most
Recent Unaudited Balance Sheet Date, materially exceed the reserve for Tax
liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Most Recent Unaudited Balance Sheet (rather than in any notes thereto) and
(B) do not exceed that reserve as adjusted for the passage of time through the
Closing Date in accordance with the past custom and practice of the Group
Companies in filing their Tax Returns.

 

(n)          Each Group Company is a “United States person” (within the meaning
of Section 7701(a)(30) of the Code).

 

(o)          None of the Group Companies has any obligation to make a payment
that is not fully deductible under Section 162(m) or Section 280G of the Code or
that is under a plan or agreement that is in violation of Section 409A of the
Code.

 

(p)          None of any Group Company’s losses or other Tax attributes are
subject to an existing limitation under Code Section 382 (or any other similar
provision of state, local or foreign law).

 

(q)          None of the Group Companies has deferred the payment of any Taxes
under Section 2302 of the Coronavirus Aid, Relief, and Economic Security Act.

 



- 37 - 

 

 

4.21.      Insurance.

 

The Group Companies maintain general liability, professional liability, product
liability, fire, casualty, motor vehicle, workers’ compensation, and other types
of insurance shown in Section 4.21 of the Company Disclosure Schedule (the
“Insurance Policies”), which insurance is in full force and effect and, to the
Knowledge of the Company, comprised of the types and in the amounts of insurance
customarily carried by businesses of similar size in the same industry. The
Group Companies have not received any written notice of increase in premiums
with respect to, or cancellation or non-renewal of, any of the Insurance
Policies, except for general increases in rates to which similarly situated
companies are subject. The Group Companies have timely filed all claims for
which they are seeking payment or other coverage under any of the Insurance
Policies. The Group Companies have not made any claim against an Insurance
Policy as to which the insurer is denying coverage or defending the claim under
a reservation of rights. No Group Company is in default in any material respect
under any Insurance Policy.

 

4.22.      Customers and Suppliers.

 

(a)          Section 4.22(a) of the Company Disclosure Schedule sets forth a
true and complete list of the then (10) largest customers of the Group
Companies, determined on a consolidated basis by dollar volume of sales, for the
fiscal year ended December 31, 2019 and the fiscal year ended December 31, 2018
(collectively, the “Top Customers”). The Company has no Knowledge of any
termination, cancellation or threatened termination or cancellation of or
limitation of, or any material modification or change in, or material
dissatisfaction with, the business relationship between the applicable Group
Company and any of the Top Customers. The Company has no Knowledge that any Top
Customer intends to, as a result of the Contemplated Transactions, cease to
contract with the Group Companies or substantially reduce its business with the
Group Companies.

 

(b)          Section 4.22(b) of the Company Disclosure Schedule sets forth a
true and complete list of the ten (10) largest suppliers of the Group Companies,
determined on a consolidated basis by dollar volume of expenditures, for the
fiscal year ended December 31, 2019 and the fiscal year ended December 31, 2018
(collectively, the “Top Suppliers”). The Company has no Knowledge of any
termination, cancellation or threatened termination or cancellation of or
limitation of, or any material modification or change in, or material
dissatisfaction with the business relationship between the applicable Group
Company and any of the Top Suppliers. The Company has no Knowledge that any Top
Supplier intends to, as a result of the Contemplated Transactions, cease to
contract with or supply to the Group Companies or substantially reduce its
business with the Group Companies.

 

4.23.      Accounts Receivable.

 

All accounts receivable reflected on the balance sheet set forth in the Most
Recent Unaudited Financial Statements (“Most Recent Unaudited Balance Sheet”)
represent, and the accounts receivable arising from the date hereof through the
Closing Date will represent, bona fide, current and valid obligations arising
from sales actually made or services actually performed in the ordinary course
of business. The reserve for doubtful accounts reflected on the Most Recent
Unaudited Balance Sheet was established in the ordinary course of business
consistent with past practice. The Group Companies have not received written
notice from any obligor of any accounts receivable that such obligor is refusing
to pay or contesting payment of amounts, other than with respect to returns in
the ordinary course of business.

 



- 38 - 

 

 

4.24.      Books and Records.

 

The books and records of the Group Companies have been maintained in accordance
with good business practices and all applicable Laws. The minute books of
director (including, without limitation, committees thereof) and stockholder
meetings of the Group Companies, as previously made available to Buyer, contain
accurate records of all such meetings and accurately reflect all other material
corporate action of such Stockholders and directors of the Group Companies.

 

4.25.      No Brokers.

 

Neither the Group Companies nor any of their respective directors, officers,
employees or agents has employed or incurred any Liability to any broker, finder
or agent for any brokerage fees, finder’s fees, commissions or other amounts
with respect to this Agreement, the Ancillary Documents or the Contemplated
Transactions.

 

4.26.      Disclosure. Except for the representations and warranties made by the
Company contained in this Article 4, neither the Company nor any other Person
acting on its behalf makes or has made any verbal or written representation or
warranty, expressed or implied, relating or with respect to this Agreement or
the transactions contemplated hereby to Buyer or any other Person, or as to the
accuracy or completeness of any information regarding any Group Company or any
Stockholder furnished or made available to the Buyer and its representatives,
and no Group Company or Stockholder shall have or be subject to any liability to
the Buyer or any other Person resulting from the furnishing to the Buyer, or the
Buyer’s use of or reliance on, any such information or any information,
documents or material made available to the Buyer in any form in expectation of,
or in connection with, the Contemplated Transactions.

 

ARTICLE V
Representations and Warranties of Buyer

 

Except as set forth in the Buyer Disclosure Schedule (it being agreed that any
matter disclosed in the Buyer Disclosure Schedule with respect to any section of
this Agreement shall be deemed to have been disclosed with respect to any other
section to which such matter relates so long as the relation of such matter to
such other section is readily apparent from the description of such matter),
Buyer represents and warrants to the Stockholders as of the date hereof and on
and as of the Closing Date as follows:

 

5.1.        Organization and Power.

 

Buyer is duly formed, validly existing and in good standing under the Laws of
the jurisdictions in which it was formed. Buyer has full power and authority to
execute, deliver and perform this Agreement and the Ancillary Documents to which
it is a party and to consummate the Contemplated Transactions.

 



- 39 - 

 

 

5.2.        Authorization and Enforceability.

 

The execution and delivery of this Agreement and the Ancillary Documents to
which Buyer is a party and the performance by Buyer of the Contemplated
Transactions that are required to be performed by Buyer have been duly
authorized by the board of directors of Buyer in accordance with applicable Law
and its Articles of Incorporation and Bylaws or other similar organizational
documents of Buyer, and no other corporate proceedings on the part of Buyer are
necessary to authorize the execution, delivery and performance of this Agreement
and the Ancillary Documents to which Buyer is a party or the consummation of the
Contemplated Transactions that are required to be performed by Buyer. This
Agreement and each of the Ancillary Documents to be executed and delivered at
the Closing by Buyer will be, at the Closing, duly authorized, executed and
delivered by Buyer and constitutes, or as of the Closing Date will constitute,
valid and legally binding agreements of Buyer enforceable against Buyer in
accordance with their terms, subject to bankruptcy, insolvency, reorganization
and other Laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

 

5.3.        No Violation.

 

The execution, delivery and performance of this Agreement and the Ancillary
Documents by Buyer and the consummation by Buyer of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, Bylaws, certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of Buyer, or any capital stock or other securities of Buyer, (ii) conflict with,
or constitute a default under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Buyer is a party, or (iii) result in a violation of any Law
applicable to Buyer or by which any property or asset of Buyer is bound or
affected, except as would not reasonably be expected to prevent or materially
delay consummation of the Contemplated Transactions or the performance by Buyer
of any of its obligations under this Agreement or the Ancillary Documents.

 

5.4.        Governmental Authorizations and Consents.

 

Except as set forth on Section 5.4 of the Buyer Disclosure Schedule, Buyer is
not required to obtain any material Governmental Consents in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement and the Ancillary Documents, in each case, in accordance with the
terms hereof or thereof.

 

5.5.        No Brokers.

 

No agent, broker, Person or firm acting on behalf of Buyer or its Affiliates is,
or will be, entitled to any commission or broker’s or finder’s fees from any of
the parties hereto, or from any Affiliate of any of the parties hereto, in
connection with any of the Contemplated Transactions.

 



- 40 - 

 

 

5.6.        Investment Intent.

 

Buyer is acquiring the Purchased Shares for its own account for investment,
without a view to resale or distribution thereof in violation of federal or
state securities Laws and with no present intention of distributing or reselling
any part thereof.

 

5.7.        No Reliance.

 

Except for the representations and warranties expressly and specifically made by
(i) the Group Companies in Article 4 and (ii) each Stockholder in Article 3 of
this Agreement, (1) the Buyer acknowledges and agrees that, in making its
determination to proceed hereunder, that (a) neither the Group Companies nor any
Stockholder is making or has made, and specifically disclaims, any
representation or warranty, expressed or implied, at law or in equity, in
respect of any Stockholder or any Group Company or its businesses, assets,
liabilities, operations, results of operations, prospects, or future or
historical condition (financial or otherwise), including, without limitation
with respect to merchantability or fitness for any particular purpose of any
assets, the nature or extent of any liabilities, the prospects of its business,
the effectiveness or the success of any operations, or the accuracy or
completeness of any confidential information memoranda, documents, projections,
material or other information (financial or otherwise) regarding the Group
Companies furnished to Buyer or its representatives or made available to Buyer
and its representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
Contemplated Transactions, or in respect of any other matter or thing
whatsoever, and (b) no officer, agent, representative or employee of any
Stockholder or any Group Company has any authority, express or implied, to make
any representations, warranties or agreements not specifically set forth in this
Agreement and subject to the limited remedies herein provided; (2) Buyer
specifically disclaims that it is relying upon or has relied upon any such other
representations or warranties that may have been made by any Person, and
acknowledges and agrees that each Stockholder and Group Company has specifically
disclaimed and do hereby specifically disclaim any such other representation or
warranty made by any Person; (3) Buyer specifically disclaims any obligation or
duty by any Stockholder or any Group Company to make any disclosures of fact not
required to be disclosed pursuant to the specific representations and warranties
set forth in Articles III and IV of this Agreement; (4) Buyer is acquiring the
Company subject only to the specific representations and warranties set forth in
Articles III and IV of this Agreement as further limited by the specifically
bargained-for exclusive remedies as set forth in Article 9 hereof; and (5) Buyer
has conducted to its satisfaction an independent investigation of the financial
condition, operations, assets, liabilities and properties of the Group
Companies.

 

ARTICLE VI
Covenants

 

6.1.        Conduct of the Company.

 

(a)          Except as otherwise expressly contemplated by this Agreement or as
consented to in writing by Buyer (such consent not be unreasonably withheld,
conditioned, or delayed), during the period from the date hereof to the Closing
Date, the Company shall, and shall cause each of the other Group Companies to,
conduct its business and operations in the ordinary course, consistent with past
practice, and to the extent consistent therewith (i) use commercially reasonable
efforts to maintain its assets and properties and to preserve its current
relationships with customers, employees, suppliers and others having business
dealings with it, (ii) use commercially reasonable efforts to perform and comply
with its Material Contracts and to comply with applicable Laws, (iii) maintain
its books and records in the usual, regular and ordinary manner, on a basis
consistent with past practice, and (iv) use commercially reasonable efforts to
preserve the goodwill and ongoing operations of its business.

 



- 41 - 

 

 

(b)          Without limiting the generality of the foregoing, except as
otherwise expressly contemplated by this Agreement or as consented to in writing
by Buyer (such consent shall not be unreasonably withheld, conditioned, or
delayed), during the period from the date hereof until the earlier to occur of
the Closing Date and the termination of this Agreement, the Company shall not,
and shall cause each of the other Group Companies not to:

 

(i)            modify or amend any of the organizational documents of the Group
Companies;

 

(ii)           issue, authorize the issuance of, split, redeem, combine,
reclassify, repurchase, or otherwise acquire any Equity Securities of the Group
Companies;

 

(iii)          declare or pay any non-cash dividend or make any non-cash
distribution in respect of any Equity Securities of the Group Companies;

 

(iv)          incur or suffer to exist any Indebtedness, except for (A) working
capital borrowings incurred in the ordinary course of business consistent with
past practice and (B) intercompany loans and balances between various Group
Companies;

 

(v)           amend, renew (other than in the ordinary course of business),
terminate or waive any Material Contract or any provision thereof;

 

(vi)          enter into any Contract that purports to limit, curtail or
restrict (A) the kinds of businesses in which a Group Company or its existing or
future Affiliates may conduct their respective businesses, (B) the Persons with
whom it or its existing or future Affiliates can compete or to whom it or its
existing or future Affiliates can sell products or deliver services, or (C) the
acquisition of any business;

 

(vii)         acquire by merging or consolidating with, or by purchasing a
substantial equity interest in or substantial portion of the assets of, or by
any other means, any corporation, limited liability company, partnership, joint
venture, association or other business organization or division thereof;

 

(viii)        divest, sell, transfer, lease, license, mortgage, pledge or
otherwise dispose of, or encumber any asset of the Group Companies, other than
the sales of products or services in the ordinary course of business consistent
with past practice;

 

(ix)          adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
material reorganization of a Group Company;

 



- 42 - 

 

 

(x)           enter into or adopt any employee benefit plan or employment or
severance agreement, or amend or terminate any Plan, except in the ordinary
course of business, to the extent required by Law or as expressly contemplated
by this Agreement;

 

(xi)          increase the amount of any employer discretionary contribution to
any Plan;

 

(xii)         hire any new officers or terminate the services of any existing
officers, make any change in the rate of compensation, commission, bonus, or
other direct or indirect remuneration payable, or agreed to pay, conditionally
or otherwise, any bonus, incentive, retention, change in control payment or
other compensation, retirement, welfare, fringe or severance benefit or vacation
pay, to or in respect of any employee, officer or director of the Group
Companies, except (A) in connection with promotions or periodic reviews of
employees (but not directors or officers) in the ordinary course of business, or
(B) to the extent required by any Plan or applicable Law;

 

(xiii)        file or cause to be filed any Tax Return with respect to any Group
Company other than in accordance with past practice, amend any Tax Return, enter
into any closing agreement, make or change any Tax election, change any Tax
method of accounting, or agree to extend the statute of limitations in respect
of any Taxes;

 

(xiv)        change accounting policies or procedures of a Group Company except
to the extent required to conform with GAAP;

 

(xv)         change the fiscal year of a Group Company;

 

(xvi)        settle or compromise any pending or threatened Litigation in such a
manner as to create any material obligations on the Group Companies that would
not be fully performed prior to the Closing;

 

(xvii)       fail to pay or delay the payment of Taxes, accounts payable, and
other Liabilities when due, or fail to pay or perform, or delay the payment or
performance of, other material obligations when due, in each case other than in
the ordinary course of business and in a manner consistent with past practice;

 

(xviii)      cancel or terminate any of the Insurance Policies or permit any of
the coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies providing coverage equal to or
greater than the coverage under such cancelled, terminated or lapsed Insurance
Policies are in full force and effect; or

 

(xix)         authorize, agree, resolve, or consent to any of the foregoing.

 

(c)          Notwithstanding the foregoing, prior to the Closing, the Company
shall be permitted on one or more occasions to dividend, distribute, or
otherwise pay to the holders of Capital Stock any Cash of the Group Companies in
excess of the Required Closing Cash; provided that the Company shall not, and
shall cause the other Group Companies not to, dividend, distribute, or otherwise
pay or remove any restricted Cash from the Group Companies.

 



- 43 - 

 

 

6.2.        Access to Information.

 

During the period from the date hereof through the earlier to occur of the
Closing Date and the termination of this Agreement, the Company shall, and shall
cause the other Group Companies to, provide Buyer and its authorized
representatives reasonable access during regular business hours to all offices,
facilities, books and records of the Group Companies as Buyer may reasonably
request; provided, that (a) Buyer and its representatives shall take such action
as is deemed necessary in the reasonable judgment of the Company to schedule
such access and visits through a designated officer of the Company and in such a
way as to avoid disrupting in any material respect the normal business of the
Group Companies, (b) the Group Companies shall not be required to take any
action which would constitute a waiver of the attorney-client or other privilege
and (c) no Group Company will be required to supply Buyer with any information
that, in the reasonable judgment of such Group Company after consulting with
outside counsel, such Group Company is under a contractual or legal obligation
not to supply; provided that the Company shall cause such Group Company to use
its commercially reasonable efforts to obtain a waiver of such obligation or
otherwise take such action as is needed to enable Buyer to have access to such
information.

 

6.3.        Consents and Approvals.

 

Subject to the terms and conditions of this Agreement, each of the Company, the
Stockholders’ Representative, and Buyer shall use its commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable Law to consummate the
Contemplated Transactions, including, without limitation, (a) preparing and
filing as promptly as practicable with any Governmental Authority all
documentation necessary to effect all filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents,
(b) obtaining and maintaining all approvals, consents, registrations, permits,
authorizations, waivers and other confirmations, in each case, required to be
made with or obtained from any Governmental Authority that are necessary, proper
or advisable to consummate the Contemplated Transactions (collectively, the
“Regulatory Approvals”); provided that neither Buyer nor its Affiliates shall
have any obligation to make payments to any third party in connection with
obtaining any Regulatory Approvals, (c) obtaining the consents, waivers,
approvals, orders and authorizations (the “Third Party Approvals”) under
Contracts that are material to the operation of the business of the Group
Companies and that require any such consent, waiver, approval, order or
authorization in connection with the Contemplated Transactions, and
(d) fulfilling all conditions to this Agreement (provided that the foregoing
shall in no event be interpreted to require any party to waive any condition
precedent to its obligations to close the Contemplated Transactions). Each party
shall use its commercially reasonable efforts to furnish to the other parties
all information required for any application or other filing to be made pursuant
to any applicable Law in connection with the Contemplated Transactions
(including, without limitation, Buyer furnishing to the Company all information
in the possession of or reasonably obtainable by Buyer that is required in
connection with submissions made to the California Department of Insurance in
order to satisfy the condition set forth in Section 7.2(e)).

 



- 44 - 

 

 

6.4.        Tax Matters.

 

(a)          Buyer shall prepare, or cause to be prepared, and file, or cause to
be filed, on a timely basis all Tax Returns of the Group Companies that are due
(taking into account permitted extensions that have been granted) after the
Closing Date and that reflect any liability for Pre-Closing Taxes. All such Tax
Returns (other than those with respect to Straddle Periods) shall be prepared in
a manner consistent with past practice of the Group Companies; provided, that
Buyer determines, with the advice of counsel or a tax attorney, that there is at
least “substantial authority,” within the meaning of Section 6662(d)(2)(B)(i) of
the Code, for taking such a position. Buyer shall provide the Stockholders’
Representative with a draft copy of each such Tax Return which is an Income Tax
Return at least ten (10) days prior to the filing of such Tax Return (taking
into account permitted extensions that have been granted) for its review and
comment and, with respect to each such Income Tax Return, shall consider in good
faith any reasonable changes requested by the Stockholders’ Representative;
provided, that (i) such changes are not inconsistent with prior practice,
(ii) Buyer determines, with the advice or counsel of a tax attorney, that there
is at least “substantial authority,” within the meaning of
Section 6662(d)(2)(B)(i) of the Code, for taking such a position, and (iii) such
changes will not have any adverse effect on the Group Companies after the
Closing Date. Buyer shall timely pay all Taxes shown due with respect to Tax
Returns filed pursuant to this Section 6.4(a). Buyer shall be entitled to be
promptly reimbursed by the Stockholders for all Tax liabilities with respect to
such Tax Returns that are Pre-Closing Taxes and that were unpaid as of the
Closing Date.

 

(b)          Buyer and the Stockholders shall cooperate fully, as and to the
extent reasonably requested by any party, in connection (x) the filing of Tax
Returns pursuant to this Section 6.4, (y) any other Tax Returns required to be
filed in connection with the Contemplated Transactions (including, without
limitation, required filings under Section 6043 or Section 6043A of the Code or
the Treasury Regulations thereunder), and (z) any Tax Contest. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such Tax Return
or Tax Contest and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Buyer and the Stockholders agree (x) to retain all books and records
with respect to Tax matters pertinent to the Group Companies relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or the
Stockholders’ Representative, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Taxing Authority, and (y) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, Buyer or the Stockholders, as the case may be,
shall allow the other party to take possession of such books and records.

 

(c)          Half of all Transfer Taxes shall be borne by the Stockholders. The
Stockholders’ Representative shall timely prepare all necessary Tax Returns with
respect to all such Transfer Taxes and shall provide a draft copy of such Tax
Returns and other documentation to Buyer at least ten (10) days prior to the due
date for such Tax Returns for its review and comment and shall incorporate all
comments made by Buyer. The Stockholders’ Representative shall timely file or
cause to be filed all such Tax Returns and timely remit any Taxes shown as due
thereon, and Buyer shall reasonably cooperate with the Stockholders’
Representative as may be necessary to effectuate such filings.

 



- 45 - 

 

 

 

(d)           All Tax Sharing Agreements with respect to or involving a Group
Company shall have been terminated no later than the Closing Date and, after the
Closing Date, no Group Company shall be bound thereby or have any liability
thereunder. The Stockholders and the Group Companies shall take all actions
necessary to terminate such Contracts.

 

(e)           Without the written consent of Stockholders’ Representative, the
Buyer shall not (i) make any election pursuant to Section 336 or 338 of the
Code, (ii) file (other than in accordance with Section 6.4(a)) any Tax Return
for any Pre-Closing Tax Period, amend any Tax Return for any Pre-Closing Tax
Period, or approach any Taxing Authority regarding Pre-Closing Taxes, in each
case, if such action would increase the liability of the Stockholders for
Pre-Closing Taxes (each a “Prohibited Tax Action”).

 

(f)           Straddle Period. To the extent it is necessary for purposes of
this Agreement to allocate or apportion Taxes in respect of a Straddle Period,
the amount of Taxes payable by or with respect to ‎the Group Companies in
respect of the portion of the Straddle Period shall be apportioned between ‎the
portion of the Straddle Period that begins on or before the Closing Date and
ends on the Closing ‎Date (the “Pre-Closing Straddle Period”) and the portion of
such Straddle Period that begins after ‎the Closing Date (the “Post-Closing
Straddle Period”) as follows: (i) any property or ad valorem ‎Taxes shall be
allocated between the Pre-Closing Straddle Period and the Post-Closing Straddle
Tax ‎Period on a per diem basis, and (ii) in respect to all other Taxes
(including, without limitation, income Taxes, and all ‎sales, use, value added,
goods and service and other similar Taxes, and all employment, payroll,
‎withholding, and other similar Taxes) as if the Straddle Period ended on (and
included) the Closing ‎Date, with such Taxes attributable to the Pre-Closing
Straddle Period and the Post-Closing Straddle ‎Tax Period determined based on an
interim closing of the books of the relevant Target Company as of the ‎end of
the Closing Date, provided that exemptions, allowances or deductions that are
calculated on ‎an annual basis (or on a monthly basis, where required) shall be
allocated between the Pre-Closing Straddle Period and the Post-Closing ‎Straddle
Period in proportion to the number of days in each period‎.

 

6.5.         Confidentiality.

 

(a)           Buyer acknowledges and agrees that the Non-Disclosure Agreement,
dated June 22, 2020 (the “NDA”), between Buyer and the Company, shall remain in
full force and effect until the Closing and that any books and records, data and
other information provided to Buyer between the date hereof and the Closing
shall be considered Confidential Material (as such term is defined in the NDA)
and afforded all protections provided therein.

 



- 46 - 

 

 

(b)           Following the Closing, each Stockholder shall not, and shall cause
its Affiliates and its and their respective Representatives not to, directly or
indirectly, for a period of two (2) years after the Closing Date, without the
prior written consent of Buyer, disclose to any third party any information,
whether written or oral, related to the Group Companies or their respective
businesses; provided, that the foregoing restriction shall not (i) apply to any
information (A)  generally available to, or known by, the public (other than
through fault of the Stockholders or any of the Stockholders’ Affiliates or its
and their respective Representatives) or (B) lawfully acquired by such
Stockholder after Closing from sources not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation, or (ii) prohibit
any disclosure (A) required by Law, (B) made in connection with the enforcement
of any right or remedy relating to this Agreement, the other Ancillary Documents
or the Contemplated Transactions, (C) if such Stockholder is an employee of the
Group Companies following the Closing, by such Stockholder to the extent
necessary to fulfill such Stockholder’s duties as such an employee, or (D) if
such Stockholder is a limited liability company or limited partnership, by such
Stockholder to its members or limited partners to the extent such disclosure is
included in non-public communications to such members or limited partners and
such members or limited partners are contractually bound to maintain the
confidentiality of such information pursuant to their investment agreements. If
a Stockholder or any of its Affiliates or its and their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, such Stockholder
promptly will notify Buyer in writing, cooperate with Buyer and the Group
Companies in their efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information, and disclose only that portion of such information such Stockholder
is advised by counsel is legally required to be disclosed.

 

6.6.         Indebtedness; Transaction Expenses.

 

The Company shall, and shall cause the other Group Companies to, pay, satisfy,
and discharge prior to or at the Closing from the Cash balances of the Group
Companies (i) any and all Indebtedness of the Group Companies so that
immediately after the Closing none of the Group Companies shall have any
liability or responsibility with regard to any such Indebtedness, and (ii) any
and all Transaction Expenses owed to Persons by the Group Companies so that
immediately after the Closing none of the Group Companies shall have any
liability or responsibility with regard to such Transaction Expenses.

 

6.7.         Exclusivity.

 

From the date hereof until the earlier to occur of the Closing Date and the
termination of this Agreement, neither the Company, the Stockholders nor the
Stockholders’ Representative shall solicit, encourage, or facilitate (including,
without limitation, by way of providing information regarding the Group
Companies or their businesses to any Person or providing access to any Person)
any inquiries, discussions or proposals regarding, continue or enter into
discussions or negotiations with respect to, or enter into or consummate any
agreement or understanding in connection with any proposal regarding, any
purchase or other acquisition of all or any portion of the assets or properties
of Group Companies (other than the sale of products or services in the ordinary
course of business consistent with past practices) or any Equity Securities of
any Group Company, any merger, business combination or recapitalization
involving a Group Company, the liquidation, dissolution or reorganization of a
Group Company, or any similar transaction, and the Company shall cause the other
Group Companies and its and their respective Representatives to refrain from any
of the foregoing. The Stockholders’ Representative shall promptly notify Buyer
if any such inquiries or proposals are received by, any such information is
requested from, or any such negotiations or discussions are sought to be
initiated or continued with, any of the Stockholders’ Representative, the Group
Companies, the Stockholders or their respective Representatives.

 



- 47 - 

 

 

6.8.         Public Announcements.

 

The timing and content of all press releases or public announcements regarding
any aspect of this Agreement, any Ancillary Document, or the Contemplated
Transaction to the financial community, government agencies or the general
public shall be mutually agreed upon in advance by Buyer and the Stockholders’
Representative. Notwithstanding the foregoing, each such party may make any such
announcement which it in good faith believes, based on advice of counsel, is
required by Law or any listing agreement with any national securities exchange
to which such party is subject; provided, that such party shall consult with the
other party prior to any such announcement to the extent practicable, and shall
in any event promptly provide the other party with copies of any such
announcement.

 

6.9.         Notice of Developments.

 

From and after the Closing Date, the Stockholders’ Representative shall promptly
notify Buyer of (a) any notice or other communication from any Person
challenging the Contemplated Transactions, (b) any notice or other oral or
written communication from any Governmental Authority in connection with or
relating to the Contemplated Transactions, and (c) any Event that constitutes,
or would reasonably be expected to constitute as of the Closing Date, a breach
or violation of any representation, warranty, covenant or agreement of the
Company or a Stockholder under this Agreement; provided that no disclosure by
the Stockholders’ Representative pursuant to this Section 6.9, or any other
communication from the Stockholders’ Representative after the date hereof, shall
be deemed (i) to amend or supplement the Company Disclosure Schedule or exhibits
attached hereto or the representations and warranties contained in this
Agreement, (ii) to prevent or cure any misrepresentation or breach of warranty,
(iii) to affect in any way the indemnification provided under Section 9.2(a), or
(iv) to otherwise prejudice any right or remedies of the Buyer Indemnitees.

 

6.10.       Termination of Affiliated Loans.

 

The Company shall cause all Affiliated Loans to be repaid, satisfied,
discharged, and terminated at or prior to the Closing (including, without
limitation, as necessary, offsetting amounts owed to the Group Companies against
amounts to be paid to a Stockholder pursuant to this Agreement).

 

6.11.       Releases.

 

(a)           Effective as of the Closing, each Stockholder (on behalf of itself
and each of its Affiliates, agents, trustees, beneficiaries, estate, heirs,
successors and assigns (other than the Group Companies)) (each a “Releasor”)
hereby: (a) represents and warrants that the Releasors have no Claims, other
than Excluded Claims, against the Group Companies, Buyer, or any of their
respective Affiliates, partners, stockholders, representatives, predecessors,
successors, related entities or assigns in their respective capacities as such
(collectively, the “Releasees”), with respect to the Group Companies or their
respective businesses; (b) irrevocably and unconditionally releases the
Releasees from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages or causes of action,
choses in action, suits, rights, demands, costs, Losses, debts and expenses
(including, without limitation, all attorneys’ fees and costs incurred) of any
kind or nature whatsoever, known or unknown, suspected or unsuspected, existing
or prospective, relating to the Group Companies, their respective businesses, or
the Contemplated Transactions (collectively, “Claims”); provided, that the
foregoing release does not include Claims arising from or related to any rights
of such Releasor (i) under this Agreement or any other Ancillary Document to
which such Releasor is a party, (ii) if Releasor is an employee of a Group
Company, to any employment compensation, benefits or expense reimbursements
accrued in the normal course for employment services rendered that are due and
owing to Releasor but unpaid as of the Closing, (iii) any Claims by an officer
or director for indemnification for being an officer or director of the Company
or (iv) with respect to claims that cannot be released as a matter of law
(collectively, “Excluded Claims”); provided further, that such Releasor
expressly acknowledges that the release contained in this
Section 6.11(a) applies to all Claims as defined above, whether such Claims are
known or unknown, and includes Claims which if known by the releasing party
might materially affect its decision to grant the release contained in this
paragraph, and that such Releasor has considered and taken into account the
possible existence of such Claims in determining to execute and deliver this
Agreement, and Releasor expressly waives any rights or benefits under §1542 of
the California Civil Code, or comparable laws as may apply, which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor”; (c) irrevocably and unconditionally covenants and agrees not to
assert any suit, demand, litigation, lawsuit, action or claim against any
Releasee regarding any Claim released under this Section 6.11(a); and
(d) represents, warrants, covenants and agrees that no Claim or possible Claim
against any Releasee has been or will be assigned or transferred, and agrees to
indemnify and hold the Releasees harmless from any liability or damages arising
as a result of any such assignment or transfer.

 



- 48 - 

 

 

(b)           Effective as of the Closing, Buyer (on behalf of itself and each
of its Affiliates, agents, trustees, beneficiaries, estate, heirs, successors
and assigns (other than the Group Companies)) (each a “Buyer Releasor”) hereby:
(a) represents and warrants that the Buyer Releasors have no Claims, other than
the Claims set forth in clauses (i)-(iii) below, against the Stockholders or any
of their respective Affiliates, partners, stockholders, representatives,
predecessors, successors, related entities or assigns in their respective
capacities as such (collectively, the “Buyer Releasees”), with respect to the
Group Companies or their respective businesses; (b) irrevocably and
unconditionally releases the Buyer Releasees from any and all Claims; provided,
that the foregoing release does not include Claims arising from or related to
any rights of such Buyer Releasor (i) under this Agreement or any other
Ancillary Document to which such Buyer Releasor is a party, (ii) if a Buyer
Releasee is an employee of a Group Company, to any Claims solely to the extent
arising from employment of such Buyer Releasee with Buyer, or (iii) with respect
to claims that cannot be released as a matter of law; provided further, that
such Buyer Releasor expressly acknowledges that the release contained in this
Section 6.11(b) applies to all Claims as defined above, whether such Claims are
known or unknown, and includes Claims which if known by the releasing party
might materially affect its decision to grant the release contained in this
paragraph, and that such Buyer Releasor has considered and taken into account
the possible existence of such Claims in determining to execute and deliver this
Agreement, and Buyer Releasor expressly waives any rights or benefits under
§1542 of the California Civil Code, or comparable laws as may apply, which
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor”; (c) irrevocably and unconditionally covenants and
agrees not to assert any suit, demand, litigation, lawsuit, action or claim
against any Buyer Releasee regarding any Claim released under this
Section 6.11(b); and (d) represents, warrants, covenants and agrees that no
Claim or possible Claim against any Buyer Releasee has been or will be assigned
or transferred, and agrees to indemnify and hold the Buyer Releasees harmless
from any liability or damages arising as a result of any such assignment or
transfer.

 



- 49 - 

 

 

6.12.       Non-Competition and Non-Solicitation.

 

(a)           Each of Davison, L. Splane, Sarumaru, English, Montag, T. Splane,
and Hall, for and on behalf of himself or herself and each of his or her
Affiliates, covenants and agrees not to, for a period of two (2) years after the
Closing Date, engage in any activity which is competitive with the businesses of
the Group Companies, directly or indirectly, as a shareholder, member, partner,
owner, joint venture, investor, lender or in any other capacity whatsoever
(other than as an employee or service provider of a Group Company, Buyer or an
Affiliate of Buyer). Notwithstanding the foregoing, each such Stockholder may
own, directly or indirectly, solely as an investment, securities of any Person
traded on any national securities exchange if such Stockholder is not a
controlling Person of, or a member of a group which controls, such Person and
does not, directly or indirectly, own 2% or more of any class of securities of
such Person.

 

(b)           Each Stockholder, for and on behalf of himself, herself, or itself
and each of his, her, or its Affiliates, hereby covenants and agrees not to, for
a period of two (2) years after the Closing Date, (i) directly or indirectly
solicit or knowingly induce, or attempt to induce, for employment by such
Stockholder or any Affiliate of such Stockholder, any Person who is an employee
of a Group Company, or (ii) solicit, knowingly induce, or attempt to induce any
customer of any Group Company or its business, or any customer, client,
consultant, independent contractor, vendor, supplier, or partner of any Group
Company or its business, to terminate, diminish, or materially alter in a manner
harmful to Buyer, any of Buyer’s Affiliates or any Group Company, its
relationship or their relationships with Buyer, any of Buyer’s Affiliates, or
any Group Company (including, without limitation, by making any negative or
disparaging statements or communications regarding Buyer, its Affiliates, or the
Group Companies); provided that the foregoing restrictions shall not apply to
general solicitations that are not specifically directed to customers, clients,
consultants, independent contractors, vendors, suppliers or partners of Buyer,
the Group Companies or their Affiliates; provided further, that such Stockholder
and each of his, her, or its Affiliates shall not be prevented from soliciting
or inducing (x) any employee whose employment has been terminated by a Group
Company, and who is not employed by Buyer or any of its Affiliates, prior to any
solicitation, inducement or attempted inducement by such Stockholder or
(y) after 180 days from the date of termination of employment, any employee
whose employment was voluntarily terminated by the employee.

 

(c)           Each Stockholder hereby acknowledges and confirms that (i) the
provisions of this Section 6.12 are reasonable and necessary to protect the
interests of Buyer and the Group Companies, (ii) any violation of this
Section 6.12 will result in an immediate, irreparable injury to Buyer and the
Group Companies, (iii) damages at law would not be reasonable or adequate
compensation to Buyer and the Group Companies for violation of this
Section 6.12, and (iv) in addition to any other available remedies, Buyer and
the Group Companies shall be entitled to have the provisions of this
Section 6.12 specifically enforced by preliminary and permanent injunctive
relief without the necessity of proving actual damages or posting a bond or
other security. In the event that the provisions of this Section 6.12 shall ever
be deemed to exceed the time, geographic scope or other limitations permitted by
applicable Law, then the provisions shall be deemed reformed to the maximum
extent permitted by applicable Law.

 



- 50 - 

 

 

6.13.       Financing.

 

Buyer shall use its reasonable best efforts to take, or cause to be taken, all
actions and do, or cause to be done, all things necessary or advisable to obtain
cash financing in an amount that is sufficient to pay all amounts required to be
paid by Buyer pursuant to this Agreement or any Ancillary Documents and to carry
out and complete the Contemplated Transactions. The Company, the Stockholders
and the Stockholders’ Representative shall each use their respective
commercially reasonable efforts to provide such cooperation in connection with
the arrangement of such financing as is reasonably requested by Buyer; provided
that nothing in this Agreement shall obligate any Stockholder or any Affiliate
of any Stockholder to provide any financing to the Buyer. Buyer shall consult
with and keep the Stockholders’ Representative informed in reasonable detail of
the status of its efforts to arrange such financing.

 

6.14.       Disclosure Schedules.

 

The parties hereto acknowledge that, in the interest of time, this Agreement has
been executed and delivered by such parties on the date hereof prior to
completion of the Company Disclosure Schedule and the Stockholder Disclosure
Schedule. Following the date hereof, the parties hereto shall negotiate in good
faith and use best efforts to mutually agree upon a final version of the Company
Disclosure Schedule and the Stockholder Disclosure Schedule as promptly as
practicable, and in any event within the fifteen (15)-day period immediately
following the date hereof. Upon reaching mutual agreement on the Company
Disclosure Schedule and the Stockholder Disclosure Schedule, such schedules
shall be attached to this Agreement and treated for all purposes hereunder as if
such schedules had been attached to this Agreement and delivered on the date
hereof. For the avoidance of doubt, neither the Company nor any Stockholder
shall be deemed to be in breach of its representations and warranties set forth
herein from the date hereof until mutual agreement is reached on the Company
Disclosure Schedule and the Stockholder Disclosure Schedule. In the event that
the parties hereto are unable to agree upon the Company Disclosure Schedule and
the Stockholder Disclosure Schedule prior to the expiration of such fifteen
(15)-day period, Buyer shall have the right, exercisable in its sole discretion
by providing written notice to the Stockholders’ Representative at any time
prior to reaching mutual agreement on the Company Disclosure Schedule and the
Stockholder Disclosure Schedule, to terminate this Agreement.

 

6.15.       D&O Insurance.

 

For six (6) years after the Closing Date, Buyer shall maintain in effect the
current level and scope of directors’ and officers’ liability insurance or a
tail insurance policy of the same level or scope, in each case covering those
persons who are covered by the Company’s directors’ and officers’ liability
insurance policy as of the date hereof; provided that in no event shall Buyer be
required to expend in any one year an amount in excess of 100% of the annual
premium currently paid by the Company for such insurance, and if the annual
premiums of such insurance coverage exceed such amount Buyer shall be obligated
to obtain a policy with the greatest coverage available for a cost not exceeding
such amount.

 



- 51 - 

 

 

ARTICLE VII
Conditions to Closing

 

7.1.         Conditions to the Obligations of the Stockholders and the Company.

 

The obligations of the Stockholders and the Company to consummate the
Contemplated Transactions are subject to the fulfillment at or prior to the
Closing of each of the following conditions (any or all of which may be waived
in whole or in part by the Stockholders’ Representative and the Company):

 

(a)           Representations and Warranties. (i) The Surviving Representations
of Buyer shall be true and correct in all respects as of the date when made and
as of the Closing Date, except for those Surviving Representations made as of a
specified date, which shall be measured only as of such specified date, and
(ii) the representations and warranties of Buyer in this Agreement (other than
the Surviving Representations of Buyer) and in the Ancillary Documents shall be
true and correct (without giving effect to any “materiality” or “Material
Adverse Effect” qualifications) in all material respects as of the date when
made and as of the Closing Date, except for such representations and warranties
made as of a specified date, which shall be measured only as of such specified
date.

 

(b)           Performance. Buyer shall have performed and complied in all
material respects with all agreements and covenants required by this Agreement
and the Ancillary Documents to be so performed or complied with by Buyer at or
prior to the Closing.

 

(c)           Deliveries. The Stockholders’ Representative shall have received
the deliveries contemplated by Section 8.2.

 

(d)           No Injunction. No Governmental Authority or federal or state court
of competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, executive order, decree, judgment,
injunction or other order or notice (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of the Contemplated Transactions.

 

(e)           Use of Proceeds. In the event that investment proceeds received or
to be received by Buyer from YA II PN, Ltd. will be used for the payment of all
or any portion of the Consideration to the Stockholders, YA II PN, Ltd. shall
have received the consent of its investors to the Buyer so using such investment
proceeds for such payment.

 

(f)           Employment Agreements. With respect to each of Davison, L. Splane,
Sarumaru, English, Montag, T. Splane, and Hall, Buyer and such individual shall
have executed and delivered an amendment to such individual’s employment
agreement that extends the term of such agreement to December 31, 2022.

 

7.2.         Conditions to the Obligations of Buyer.

 

The obligations of Buyer to consummate the Contemplated Transactions are subject
to the fulfillment at or prior to the Closing of each of the following
conditions (any or all of which may be waived in whole or in part by Buyer):

 



- 52 - 

 

 

(a)           Representations and Warranties. (i) The Surviving Representations
of the Stockholders and the Company shall be true and correct in all respects as
of the date when made and as of the Closing Date, except for those Surviving
Representations made as of a specified date, which shall be measured only as of
such specified date, and (ii) the representations and warranties of the
Stockholders and the Company in this Agreement (other than the Surviving
Representations of the Stockholders and the Company) and in the Ancillary
Documents shall be true and correct (without giving effect to any “materiality”
or “Material Adverse Effect” qualifications) in all material respects as of the
date when made and as of the Closing Date, except for such representations and
warranties made as of a specified date, which shall be measured only as of such
specified date.

 

(b)           Performance. The Company and the Stockholders shall have performed
and complied in all material respects with all agreements and covenants required
by this Agreement to be so performed or complied with by the Company and the
Stockholders at or prior to the Closing.

 

(c)           Deliveries. Buyer shall have received the deliveries contemplated
by Section 8.1.

 

(d)           No Material Adverse Effect. Since the date hereof, there shall
have been no Event that has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect on the Group
Companies.

 

(e)           California DOI Approval. The Company shall have obtained and/or
completed, as applicable, either (i) all notification procedures, applications,
and approvals from the California Department of Insurance as are required to
consummate the Contemplated Transactions or (ii) an acknowledgment from the
California Department of Insurance that no such formal notification procedure,
separate application, or formal approval is required to consummate the
Contemplated Transactions.

 

(f)           Regulatory Approvals. All of the Regulatory Approvals set forth in
Section 7.2(f) of the Company Disclosure Schedule shall have been obtained or
made at or prior to the Closing, in each case in form and substance reasonably
satisfactory to Buyer.

 

(g)           Third Party Approvals. All of the Third Party Approvals set forth
in Section 7.2(g) of the Company Disclosure Schedule shall have been obtained or
made at or prior to the Closing, in each case in form and substance reasonably
satisfactory to Buyer.

 

(h)           Indebtedness. None of the Group Companies shall have any
Indebtedness.

 

(i)           Transaction Expenses. There shall be no accrued but unpaid
Transaction Expenses.

 

(j)            Cash. Estimated Closing Cash as set forth in the Closing Date
Statement shall be no less than $5,000,000 (the “Required Closing Cash”).

 

(k)           Current Liabilities. Estimated Closing Current Liabilities as set
forth in the Closing Date Statement shall be no greater than $5,000,000.

 



- 53 - 

 

 

(l)            No Injunction. No Governmental Authority or federal or state
court of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
judgment, injunction or other order or notice (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of the Contemplated Transactions.

 

(m)          Financial Capacity. Buyer shall have obtained and be in possession
of cash in an amount that is sufficient to pay all amounts required to be paid
by Buyer pursuant to this Agreement or any Ancillary Documents and to carry out
and complete the Contemplated Transactions.

 

ARTICLE VIII
Deliveries at Closing

 

8.1.         Deliveries by the Company and the Stockholders at Closing.

 

On the Closing Date, the Company and the Stockholders shall deliver or cause to
be delivered to Buyer:

 

(a)           Written resignations, dated as of the Closing Date, of each of the
directors of each of the Group Companies appointed at the sole direction of the
Stockholders.

 

(b)           Documentation evidencing the repayment or satisfaction in full,
and discharge and termination, of all Indebtedness, including, without
limitation, payoff letters, UCC termination statements and documentation
evidencing the release of Liens relating thereto, as applicable, in form and
substance reasonably satisfactory to Buyer.

 

(c)           An affidavit issued pursuant to and in compliance with
Section 1445 of the Code (and the Treasury Regulations thereunder) and dated as
of the Closing Date, in a form reasonably satisfactory to Buyer, certifying that
the Company is not, and has not been, a “United States real property holding
corporation” as defined in Section 897(c)(2) of the Code during the applicable
period described in Section 897(c)(1)(A)(ii) of the Code, in compliance with
Treasury Regulations Sections 1.897-2(h) and 1.1445-2(c)(3).

 

(d)           An officer’s certificate signed by the chief executive officer of
the Company and the Stockholders’ Representative to the effect set forth in
Section 7.2(a), 7.2(b), 7.2(d), 7.2(h), 7.2(i), 7.2(j), and 7.2(k).

 

(e)           A certificate, signed by the secretary of the Company and dated as
of the Closing Date, certifying that (a) attached thereto is a true, correct and
complete copy of the certificate of incorporation and bylaws of each Group
Company as in effect on the date of such certification, and (b) attached thereto
is a true, correct and complete copy of the resolutions adopted by the board of
directors of the Company authorizing the execution, delivery and performance of
this Agreement and the Ancillary Documents to which the Company is a party, and
that such resolutions are in full force and effect.

 



- 54 - 

 

 

(f)           Certificates of the Secretary of State of the applicable states of
incorporation, which certificates shall be of a reasonably recent date, as to
the due incorporation and good standing (or equivalent) of each Group Company.

 

(g)           Certificates representing all of the Purchased Shares, endorsed in
blank or accompanied by duly executed stock powers, free and clear of all Liens.

 

(h)           If requested by Buyer with reasonable advance notice, an amendment
to the Adoption and Election Agreement between the Company and TriNet or other
evidence reflecting changes to the employer-level elections made by the Company
thereunder, in form and substance reasonably satisfactory to Buyer, duly
executed by the Company and TriNet.

 

(i)            An escrow agreement, in form and substance reasonably
satisfactory to Buyer and the Stockholders’ Representative (the “Escrow
Agreement”), duly executed by each of the Stockholders’ Representative and the
Escrow Agent.

 

(j)            A right of first refusal agreement, in such form as may be
mutually agreed between Buyer and Mark Angelo (the “ROFR Agreement”), duly
executed by Mark Angelo.

 

(k)           Such documents of further assurance reasonably necessary and
typical for transactions similar to the Contemplated Transactions in order to
complete the Contemplated Transactions.

 

8.2.         Deliveries by Buyer at Closing.

 

On the Closing Date, Buyer shall deliver or cause to be delivered to the
Stockholders’ Representative:

 

(a)           An officer’s certificate signed by the chief executive officer of
Buyer to the effect set forth in Section 7.1(a) and 7.1(b).

 

(b)           A certificate, signed by the secretary of Buyer and dated as of
the Closing Date, certifying that (a) attached thereto is a true, correct and
complete copy of the certificate of incorporation and bylaws of Buyer as in
effect on the date of such certification, and (b) attached thereto is a true,
correct and complete copy of the resolutions adopted by the board of directors
of Buyer authorizing the execution, delivery and performance of this Agreement
and the Ancillary Documents to which Buyer is a party, and that such resolutions
are in full force and effect.

 

(c)           Certificate of the Secretary of State of Nevada, which
certificates shall be of a reasonably recent date, as to the due incorporation
and good standing of Buyer.

 

(d)           The ROFR Agreement, duly executed by Buyer.

 

(e)           Such documents of further assurance reasonably necessary and
typical for transactions similar to the Contemplated Transactions in order to
complete the Contemplated Transactions.

 



- 55 - 

 

 

ARTICLE IX
Indemnification; Survival

 

9.1.         Expiration of Representations and Warranties.

 

All of the representations and warranties of the parties set forth in this
Agreement shall terminate and expire, and shall cease to be of any force or
effect, at 5:00 P.M. (Eastern time) on the date that is the twelve (12)-month
anniversary of the Closing Date (the “Expiration Date”), and all liability with
respect to such representations and warranties shall thereupon be extinguished;
provided, that the representations and warranties of (a) each Stockholder in
Section 3.1 (Organization and Power), Section 3.2 (Authorization and
Enforceability), and Section 3.3 (Purchased Shares), (b) the Company set forth
in Section 4.20 (Tax Matters), Section 4.1 (Organization and Power), Section 4.2
(Authorization and Enforceability), Section 4.3 (Capitalization), and
Section 4.25 (No Brokers) and (c) Buyer set forth in Section 5.1 (Organization
and Power), Section 5.2 (Authorization and Enforceability), and Section 5.5 (No
Brokers), shall continue in full force and effect until thirty (30) days after
all applicable statutes of limitations, including, without limitation, waivers
and extensions, have expired with respect to the matters addressed therein (the
representations and warranties referred to in clauses (a) - (c) are collectively
referred to as the “Surviving Representations”). All of the covenants contained
in this Agreement that by their nature are required to be performed after the
Closing shall survive the Closing. Notwithstanding the foregoing, in the event a
valid claim for indemnification has been asserted in good faith in accordance
with Section 9.2(d) and such claim remains unresolved as of the expiration of
the applicable survival period as set forth in this Section 9.1, then the
covenant, agreement, representation or warranty (as applicable) that is the
subject of such claim shall survive solely with respect to such claim until such
claim is finally resolved.

 

9.2.         Indemnification.

 

(a)           By a Stockholder. Subject to the provisions of Section 9.1
relating to the survival of representations and warranties, from and after the
Closing, each Stockholder (an “Indemnifying Stockholder”) shall severally and
not jointly (pro rata based on the Purchased Shares being sold by the
Stockholders hereunder) indemnify, defend and hold harmless Buyer, its
Affiliates, officers, directors, employees, stockholders, members, partners,
agents, representatives, permitted successors and permitted assigns
(collectively, “Buyer Indemnitees”) from and against all claims, losses,
Liabilities, damages, deficiencies, interest and penalties, costs and expenses,
including, without limitation, losses resulting from the defense, settlement
and/or compromise of a claim and/or demand and/or assessment, reasonable
attorneys’, accountants’ and expert witnesses’ fees, costs and expenses of
investigation, and the costs and expenses of enforcing the indemnification
provided hereunder (hereafter individually a “Loss” and collectively “Losses”)
incurred by any Buyer Indemnitees arising out of or relating to: (i) any breach
of any representation or warranty made by (A) the Company in Article IV or any
Ancillary Document or (B) made by a Stockholder against whom indemnification is
being sought in Article III in this Agreement or any Ancillary Document (for
purposes of this clause (i) and solely for the purpose of determining the amount
of Losses incurred by the Buyer Indemnitees (and not for purposes of determining
whether a breach has occurred), determined without regard to any qualifications
as to materiality or material adverse effect (or any correlative terms), other
than with respect to the first sentence of Section 4.7 and where “material” is
used for the purpose of listing and referring to Material Contracts); (ii) any
breach of any covenant or agreement (A) of the Stockholders’ Representative, or
of the Group Companies to the extent required to be performed or complied with
by the Group Companies prior to the Closing, contained in this Agreement or any
Ancillary Document, or (B) of the Stockholders contained in this Agreement or
any Ancillary Document; (iii) any Transaction Expenses or Indebtedness of the
Group Companies to the extent not paid, satisfied, and discharged prior to the
Closing; (iv) any Pre-Closing Taxes not reimbursed by the Stockholders pursuant
to Section 6.4(a) or arising from a Prohibited Tax Action to which the
Stockholders’ Representative has not given written consent; (v) any claim by any
Person with respect to acts, actions or activities of the Group Companies or
their respective officers or directors prior to the Closing in connection with
the Contemplated Transactions; and/or (vi) any amount payable in connection with
any claim of the Stockholder against whom indemnification is being sought
involving or related to his, her or its rights or status as a holder or former
holder of any Capital Stock or other Equity Securities or ownership rights in
the Group Companies during the period prior to the Closing.

 



- 56 - 

 

 

(b)          By Buyer. Subject to the provisions of Section 9.1 relating to the
survival of representations and warranties, from and after the Closing, Buyer
shall indemnify, defend and hold harmless the Stockholders and their respective
Affiliates, trustees, beneficiaries, estates, heirs, spouses, other family
members, officers, directors, employees, stockholders, members, partners,
agents, representatives, permitted successors and permitted assigns
(collectively, “Stockholder Indemnitees”) from and against all Losses incurred
by any Stockholder Indemnitees arising out of or relating to: (i) any breach of
any representation or warranty made by Buyer in Article V or any Ancillary
Document (for purposes of this clause (i) and solely for the purpose of
determining the amount of Losses incurred by the Stockholder Indemnitees (and
not for purposes of determining whether a breach has occurred), determined
without regard to any qualifications as to materiality or material adverse
effect (or any correlative terms)), (ii) any breach of any covenant or agreement
of Buyer, or of the Group Companies to the extent required to be performed or
complied with by the Group Companies after the Closing, contained in this
Agreement or any Ancillary Document.

 

(c)          Limitations on Rights of Indemnitees. Notwithstanding anything
herein to the contrary:

 

(i)            neither Buyer nor any Stockholder, as applicable, shall be
required to indemnify an Indemnitee with respect to any claim for
indemnification arising out of or relating to matters described in
Section 9.2(a)(i) or Section 9.2(b)(i), as applicable, unless and until the
aggregate amount of all such claims for such matters exceeds an amount equal to
$200,000, in which event the Indemnitee shall be entitled to recover Losses only
in excess thereof; provided, that the foregoing limitation shall not apply to a
claim for indemnification to the extent such claim is based upon Fraud or a
breach of any of the Surviving Representations;

 

(ii)           in no event shall (1) the aggregate Liability of any Stockholder
arising out of or relating to Section 9.2(a)(i) exceed the Stockholder’s Share
of the Escrow Amount (which, with respect to each Stockholder, shall be deemed
to be the product of (i) 10.0%, multiplied by the (ii) Consideration, multiplied
by (iii) such Stockholder’s Share (with respect to each Stockholder, the
“Stockholder’s Liability Cap”)); provided, however, that (A) the Stockholder’s
Liability Cap for a claim for breach of any of the Surviving Representations of
the Company or a Stockholder shall be increased to an amount inclusive of the
Stockholder’s Liability Cap not to exceed the product of (x) fifty percent (50%)
of the Consideration, multiplied by (y) such Stockholder’s Share, and (B) the
Stockholder’s Liability Cap for a claim for indemnification for Losses for Fraud
against a Stockholder shall be increased to an amount inclusive of the
Stockholder’s Liability Cap not to exceed the product of (x) Consideration,
multiplied by (y) such Stockholder’s Share.

 



- 57 - 

 

 

(iii)          to the extent required by applicable Law, each Indemnitee shall
use commercially reasonable efforts to mitigate any Losses arising out of or
relating to this Agreement or the Contemplated Transactions upon becoming aware
of any Event that would be reasonably expected to give rise to Losses;

 

(iv)          the amount of any Losses for which an Indemnitee claims
indemnification under this Agreement shall be reduced by the amount of any
insurance proceeds and any indemnification, contribution, offset or
reimbursement payments actually received from a third party with respect to such
Losses (net of (x) documented out-of-pocket expenses incurred in connection with
such recovery, (y) deductibles, premiums and retentions paid pursuant to the
insurance policies under which such recovery is made to the extent arising out
of or in connection with such claims and (z) the net present value of any
increase in premiums paid and retentions for such policies to the extent arising
out of or in connection with such claim); provided that if an Indemnitee
actually receives insurance proceeds or indemnification, contribution, offset or
reimbursement payments from third party insurers with respect to such Losses, in
each case, at any time subsequent to any indemnification payment pursuant to
this Article IX, then such Indemnitee shall promptly reimburse the applicable
Indemnitor for the lesser of (A) the amount of such proceeds and/or payments
actually received by such Indemnitee in respect of such Losses (net of
(x) documented out-of-pocket expenses incurred in connection with such recovery,
(y) deductibles, premiums and retentions paid pursuant to the insurance policies
under which such recovery is made to the extent arising out of or in connection
with such claims, and (z) the net present value of any increase in premiums paid
and retentions for such policies to the extent arising out of or in connection
with such claim) and (B) the aggregate amount of the payment made by such
Indemnitor in respect of such Losses; provided further that, with respect to any
Losses incurred by the Group Companies, all such amounts, proceeds, and payments
which are the subject of this Section 9.2(c)(iv) shall be calculated in
accordance with the proportionality principle set forth in Section 9.2(c)(v);

 

(v)           [reserved];

 

(vi)          any indemnification provided hereunder shall be so applied as to
avoid any double counting and no Indemnitee shall be entitled to obtain
indemnification more than once for the same matter or Losses;

 

(vii)         notwithstanding anything to the contrary herein, claims for breach
of Sections 9.2(a)(i)(B), 9.2(a)(ii)(B), or 9.2(a)(vi) shall only be made
against that Stockholder who has breached or failed to perform and no other
Stockholder will be liable therefor; and

 

(viii)        notwithstanding any other provision of this Agreement, no party
hereto shall have liability for any consequential, exemplary or punitive
damages, in each case, except to the extent any such damages are awarded and
paid with respect to a claim asserted by a third party.

 



- 58 - 

 

 

(d)          Procedure.

 

(i)           Direct Claims. If either a Buyer Indemnitee, on the one hand, or a
Stockholder Indemnitee, on the other hand, shall have a claim for
indemnification hereunder (the “Indemnitee”) for any claim other than a claim
asserted by a third party, the Indemnitee shall, as promptly as is practicable,
give written notice to the party from whom indemnification is sought (the
“Indemnitor”) of the nature and, to the extent practicable, a good faith
estimate of the amount, of the claim. The failure to make timely delivery of
such written notice by the Indemnitee to the Indemnitor shall not relieve the
Indemnitor from any liability under this Article IX with respect to such matter,
except to the extent the Indemnitor is actually materially prejudiced by failure
to give such notice. The Indemnitor shall be deemed to deny the claim unless the
Indemnitor acknowledges and agrees to such claim in writing signed by such
Indemnitor. No acknowledgment or agreement by one Indemnitor shall be deemed an
acknowledgement or agreement to such claim by any other Indemnitor; provided
that any acknowledgement or agreement of the Stockholders’ Representative shall
constitute the acknowledgement or agreement of all Indemnitors that are
Stockholders in accordance with Section 9.2(d)(iv). If the Indemnitee and
Indemnitor are unable to agree on the amount of any claim within fifteen (15)
days after the Indemnitor’s receipt of the written notice set forth herein,
either party shall be permitted to pursue resolution of such dispute in
accordance with Section 11.11.

 

(ii)          Third-Party Actions (Other than Tax Contests).

 

(A)         If an Indemnitee receives notice or otherwise obtains knowledge of
any matter or any threatened matter that may give rise to an indemnification
claim against the Indemnitor with respect to a claim asserted by a third party,
then the Indemnitee shall promptly deliver to the Indemnitor a written notice
describing, to the extent practicable, such matter in reasonable detail. The
failure to make timely delivery of such written notice by the Indemnitee to the
Indemnitor shall not relieve the Indemnitor from any liability under this
Section 9.2 with respect to such matter, except to the extent the Indemnitor is
actually materially prejudiced by failure to give such notice. The Indemnitor
shall have the right, at its option, exercisable within fifteen (15) Business
Days after the date of such notice to assume the defense of any such matter with
its own counsel and at its sole cost and expense; provided that (x) such counsel
shall be reasonably satisfactory to the Indemnitee, (y) the Indemnitor shall
have such right to assume the defense of any such matter only if the Indemnitor
irrevocably relinquishes its right to contest whether such claim is
indemnifiable hereunder and (z) the Indemnitor shall not have any right to
assume the defense of any such matter if (1) the Indemnitee is a Buyer
Indemnitee and the applicable third party claimant is a then-current customer of
the Indemnitee or its Affiliates, (2) the Indemnitee is a Buyer Indemnitee and
reasonably believes an adverse determination with respect to such matter would
be materially detrimental to or materially injure the reputation and future
business prospects of the Indemnitee or its Affiliates, (3) such matter is
criminal in nature, (4) such matter seeks injunctive relief or other equitable
remedies against the Indemnitee, (5) such matter seeks damages in excess of the
amount for which the Indemnitee could obtain indemnification from the Indemnitor
pursuant to this Article IX or (6) the Indemnitor fails to provide the
Indemnitee with evidence reasonably acceptable to the Indemnitee that the
Indemnitor will have the financial resources to defend such matter and fulfill
its indemnification obligations under this Article IX.

 



- 59 - 

 

 

(B)         If the Indemnitor elects to assume the defense of and
indemnification for any such matter in accordance with this Section 9.2(d),
then:

 

(1)            notwithstanding anything to the contrary contained in this
Agreement, the Indemnitor shall not be required to pay or otherwise indemnify
the Indemnitee against any attorneys’ fees or other expenses incurred on behalf
of the Indemnitee in connection with such matter following the Indemnitor’s
election to assume the defense of such matter, unless (x) the Indemnitor fails
to defend diligently the action or proceeding within ten (10) days after
receiving notice of such failure from the Indemnitee, (y) the Indemnitee
reasonably shall have concluded (upon advice of its counsel) that there may be
one or more legal defenses available to such Indemnitee or other Indemnitees
that are not available to the Indemnitor, or (z) the Indemnitee reasonably shall
have concluded (upon advice of its counsel) that, with respect to such claims,
the Indemnitee and the Indemnitor may have different, conflicting, or adverse
legal positions or interests;

 

(2)            except in connection with any Litigation where any Indemnitee is
adverse to any Indemnitor, the Indemnitee shall, at its own expense, make
available to the Indemnitor all books, records and other documents and materials
that are under the direct or indirect control of the Indemnitee or any of the
Indemnitee’s agents and that the Indemnitor considers necessary or desirable for
the defense of such matter, and reasonably cooperate with, and make its
employees and advisors available or otherwise render reasonable assistance to,
the Indemnitor and its agents; and

 

(3)            the Indemnitor shall not settle or compromise any pending or
threatened Litigation in respect of which indemnification may be sought
hereunder (whether or not the Indemnitee is an actual or potential party to such
Litigation) or consent to the entry of any judgment, in each case without the
written consent of the Indemnitee, which shall not be unreasonably withheld or
delayed.

 

(C)         If (x) the Indemnitor elects not to assume the defense of and
indemnification for such matter (or fails to notify the Indemnitee of such
election within the period set forth in Section 9.2(d)(ii)(A)), (y) elects to
assume the defense of and indemnification for such matter but then fails to
diligently conduct such defense, or (z) is not entitled to assume the defense of
such matter pursuant to Section 9.2(d)(ii)(A), then the Indemnitee shall proceed
diligently to defend such matter with the assistance of counsel reasonably
satisfactory to the Indemnitor; provided, that the Indemnitee shall not settle,
adjust or compromise such matter, or admit any liability with respect to such
matter, without the prior written consent of the Indemnitor, such consent not to
be unreasonably withheld or delayed.

 

(D)         The procedures in this Section 9.2(d)(ii) shall not apply to matters
subject to Section 9.2(d)(iii) (Tax Contests) or to direct claims of an
Indemnitee which are addressed in Section 9.2(d)(i).

 

(iii)         Tax Contests.

 

(A)         If, following the Closing Date, Buyer or any of the Group Companies
receives from any Taxing Authority written notice of any Tax Contest with
respect to which Buyer or the other Group Companies may reasonably have any
liability for Pre-Closing Taxes, Buyer shall promptly provide a copy of such
notice to the Stockholders’ Representative; provided, that Buyer’s failure to
promptly provide a copy of such notice to the Stockholders’ Representative shall
not affect the Buyer Indemnitee’s right to receive indemnification under
Section 9.2(a) unless the Stockholders’ Representative is materially prejudiced
thereby.

 



- 60 - 

 

 

(B)          The Stockholders’ Representative shall have the right, at its
expense, to control, manage and be responsible for any Tax Contest to the extent
that such Tax Contest relates to Pre-Closing Taxes, other than Tax Contests with
respect to a Straddle Period. Buyer may participate in such Tax Contest and the
Stockholders’ Representative shall not settle, compromise or otherwise resolve
such Tax Contest without the consent of Buyer, which consent will not be
unreasonably withheld or delayed. The Stockholders’ Representative shall keep
Buyer informed of the progress of all such Tax Contests and shall provide copies
of all written communications with any Taxing Authority related to such Tax
Contests. With respect to a Tax Contest controlled by the Buyer that relates to
Pre-Closing Taxes, Buyer shall not settle, compromise or otherwise resolve such
Tax Contest without the consent of the Stockholders’ Representative, which
consent will not be unreasonably withheld or delayed.

 

(iv)         Stockholders’ Representative. All notices to be provided to the
Stockholders as an Indemnitee or Indemnitor pursuant to this
Section 9.2(d) shall be provided to the Stockholders’ Representative and the
Stockholders’ Representative shall act on behalf of the Stockholder Indemnitees
and any Stockholders that are Indemnitors under this Section 9.2(d).

 

(e)          Tax Treatment. The parties hereto agree to treat any indemnity
payment made pursuant to this Article IX as an adjustment to the purchase price
for federal, state, local and foreign income Tax purposes.

 

9.3.         Recourse; Escrow Release; Set-Off.

 

(a)          In the event that any Buyer Indemnitee is entitled to
indemnification for Losses pursuant to this Article IX, then, subject to the
applicable limitations set forth in this Article IX, such Buyer Indemnitee shall
satisfy the amount of such Losses (i) from amounts then remaining in the Escrow
Account and (ii) thereafter, directly from each Indemnifying Stockholder on a
several but not joint basis. Upon a Buyer Indemnitee becoming entitled to
receive any sums from the Escrow Account pursuant to this Article IX or
Section 6.4(a), Buyer and the Stockholders’ Representative shall deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to
disburse to such Buyer Indemnitee from the Escrow Account the amount to which
such Buyer Indemnitee is so entitled (or the entire then-remaining balance of
the Escrow Account, if less than such amount).

 

(b)          Upon the Expiration Date, Buyer and the Stockholders’
Representative shall deliver joint written instructions to the Escrow Agent to
disburse from the Escrow Account to the Stockholders’ Representative (on behalf
of and for further distribution to the Stockholders on a pro rata basis in
accordance with their respective Stockholder’s Share) an amount equal to (i) the
balance then remaining in the Escrow Account less (ii) the Stockholders’
collective Stockholders’ Share of the aggregate amount (as estimated by Buyer in
good faith) of any claims of the Buyer Indemnitees for indemnification properly
notified in accordance with this Article IX and that remain unresolved as of the
Expiration Date (each, a “Pending Claim”).

 



- 61 - 

 

 

(c)          Upon the full and final resolution of a Pending Claim, if the
amount retained in the Escrow Account with respect to such Pending Claim
pursuant to Section 9.3(b) exceeds the amount that the Buyer Indemnitees are
entitled to receive from the Escrow Account pursuant to this Article IX in
respect of such Pending Claim, then Buyer and the Stockholders’ Representative
shall deliver joint written instructions to the Escrow Agent to disburse from
the Escrow Account to the Stockholders’ Representative (on behalf of and for
further distribution to the Stockholders on a pro rata basis in accordance with
their respective Stockholder’s Share) the amount of such excess.

 

9.4.         Exclusive Remedy.

 

Following the Closing, the sole and exclusive remedy for any and all claims
arising under, out of, or related to this Agreement, or the Contemplated
Transactions, shall be the rights of indemnification set forth in this
Article IX only, and no person will have any other entitlement, remedy or
recourse, whether in contract, tort or otherwise, it being agreed that all of
such other remedies, entitlements and recourse are expressly waived and released
by the parties hereto to the fullest extent permitted by law, except for (a) the
remedies arising from claims based on Fraud in connection with the Contemplated
Transactions, (b) the equitable and other remedies available to the parties
pursuant to Section 11.15, and (c) the dispute resolution mechanisms set forth
in Section 2.4.

 

ARTICLE X
Termination

 

10.1.       Termination Events.

 

This Agreement may be terminated and the transactions contemplated hereby may be
abandoned:

 

(a)           at any time, by mutual written agreement of the Stockholders’
Representative and Buyer; or

 

(b)           by Buyer, at any time prior to the Closing, if (i) the Company,
any Stockholder, or the Stockholders’ Representative is in breach, in any
material respect, of the representations, warranties or covenants made by it in
this Agreement, (ii) such breach is not cured within ten (10) days of written
notice of such breach from Buyer (to the extent such breach is curable) and
(iii) such breach, if not cured, would render the conditions set forth in
Section 7.2 incapable of being satisfied; or

 

(c)           by the Stockholders’ Representative, at any time prior to the
Closing, if (i) Buyer is in breach, in any material respect, of the
representations, warranties or covenants made by it in this Agreement, (ii) such
breach is not cured within ten (10) days of written notice of such breach from
the Stockholders’ Representative (to the extent such breach is curable) and
(iii) such breach, if not cured, would render the conditions set forth in
Section 7.1 incapable of being satisfied;

 



- 62 - 

 

 

(d)           by written notice by either the Stockholders’ Representative or
Buyer to the other, at any time after the date that is the four (4)-month
anniversary of the date hereof (the “Initial Outside Date”) if the Closing shall
not have occurred on or prior to such date; provided, that (i) if, on the
Initial Outside Closing Date, all of the conditions set forth in Article VII
have been satisfied or waived, other than the condition set forth in
Section 7.2(e) and those conditions that by their nature are to be satisfied by
actions to be taken at the Closing, then Buyer shall be permitted, in its sole
discretion, to elect to extend the Initial Outside Date for up to two
(2) successive thirty (30)-day periods by providing written notice of such
election to the Stockholders’ Representative on or prior to the Initial Outside
Date, and (ii) the right to terminate this Agreement under this
Section 10.1(d) shall not be available to such party if the action or inaction
of such party (or in the case of the Stockholders’ Representative, the Company
or the Stockholders) or any of its Affiliates has been a principal cause of or
resulted in the failure of the Closing to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement;

 

(e)           by either Buyer or the Stockholders’ Representative if any
Governmental Authority having competent jurisdiction has issued a final,
non-appealable Order or taken any other action the effect of which is to
permanently restrain, enjoin or otherwise prohibit the Contemplated
Transactions; provided that the right to terminate this Agreement under this
Section 10.1(e) shall not be available to such party if the action or inaction
of such party (or in the case of the Stockholders’ Representative, the Company
or the Stockholders) or any of its Affiliates has been a principal cause of or
resulted in such Order or action and such action or inaction constitutes a
breach of this Agreement; or

 

(f)            by the Buyer pursuant to Section 6.14.

 

10.2.       Procedure and Effect of Termination.

 

In the event of the termination of this Agreement and the abandonment of the
Contemplated Transactions, written notice thereof shall be given by a
terminating party to the other parties (or to the Stockholders’ Representative,
if Buyer is the terminating party), and this Agreement shall terminate and the
Contemplated Transactions shall be abandoned without further action by any of
the parties. If this Agreement is terminated pursuant to Section 10.1, no party
hereto shall have any obligation or liability to the other parties hereto,
except that the parties hereto shall remain bound by the provisions of this
Section 10.2, Section 6.8, Article XI and by the provisions of the NDA;
provided, that nothing herein shall relieve a defaulting or breaching party from
any liability or damages arising out of its breach of any provision of this
Agreement.

 

ARTICLE XI
Miscellaneous

 

11.1.       Stockholders’ Representative.

 

(a)            Appointment of Stockholders’ Representative. Raymond Davison
shall be the agent and attorney-in-fact for each of the Stockholders to act as
Stockholders’ Representative under this Agreement and the Ancillary Documents in
accordance with the terms of this Section 11.1 and the Ancillary Documents (the
“Stockholders’ Representative”). In the event of the resignation, death or
incapacity of the Stockholders’ Representative, a successor Stockholders’
Representative reasonably satisfactory to Buyer shall thereafter be appointed by
an instrument in writing signed by Buyer and such successor Stockholders’
Representative.

 



- 63 - 

 

 

(b)           Authority. The Stockholders’ Representative is hereby authorized
and empowered to act for, and on behalf of, any or all of the Stockholders (with
full power of substitution in the premises) in connection with (i) the indemnity
provisions of Article IX as they relate to the Stockholders generally and
(ii) such other matters as are reasonably necessary for the consummation of the
Contemplated Transactions including, without limitation, (A) to receive all cash
sums owing to the Stockholders under this Agreement, (B) to terminate, amend,
waive any provision of, or abandon, this Agreement or any of the Ancillary
Documents, (C) to act as the representative of the Stockholders to review and
authorize all claims and disputes or question the accuracy thereof, (D) to
negotiate and compromise on their behalf with Buyer any claims asserted
thereunder and to authorize payments to be made with respect thereto, (E) to
take such further actions as are authorized in this Agreement or the Ancillary
Documents, and (F) in general, do all things and perform all acts, including,
without limitation, executing and delivering all agreements (including, without
limitation, the Ancillary Documents), certificates, receipts, consents,
elections, instructions and other documents contemplated by or deemed by the
Stockholders’ Representative to be necessary or desirable in connection with
this Agreement, the Ancillary Documents and the Contemplated Transactions. Buyer
shall be entitled to rely on such appointment and to treat the Stockholders’
Representative as the duly appointed attorney-in-fact of each Stockholder.
Notices given to the Stockholders’ Representative in accordance with the
provisions of this Agreement shall constitute notice to the Stockholders for all
purposes under this Agreement.

 

(c)           Extent and Survival of Authority. The appointment of the
Stockholders’ Representative is an agency coupled with an interest and is
irrevocable and any action taken by the Stockholders’ Representative pursuant to
the authority granted in this Section 11.1 shall be effective and absolutely
binding on each Stockholder notwithstanding any contrary action of or direction
from such Stockholder, except for actions or omissions of the Stockholders’
Representative constituting willful misconduct or gross negligence. The death or
incapacity, or dissolution or other termination of existence, of any Stockholder
shall not terminate the authority and agency of the Stockholders’
Representative. Buyer and any other party to an Ancillary Document in dealing
with the Stockholders’ Representative may conclusively and absolutely rely,
without inquiry, upon any act of the Stockholders’ Representative as the act of
the Stockholder.

 

(d)           Release from Liability; Indemnification. The Stockholders’
Representative shall not be liable to any Stockholder or to any other Person
(other than Buyer), with respect to any action taken or omitted to be taken by
the Stockholders’ Representative in his role as Stockholders’ Representative
under or in connection with this Agreement, unless such action or omission
results from or arises out of willful misconduct or gross negligence on the part
of the Stockholders’ Representative, and the Stockholders’ Representative shall
not be liable to any Stockholder in the event that, in the exercise of his
reasonable judgment, the Stockholders’ Representative believes there will not be
adequate resources available to cover potential costs and expenses to contest a
claim made by Buyer against the Stockholders.

 

(e)           Reimbursement of Expenses. The Stockholders’ Representative shall
receive no compensation for service as such, but shall receive reimbursement
from, and be indemnified by, the Stockholders, pro rata in accordance with their
respective Stockholder’s Share, for any and all expenses, charges and
liabilities, including, but not limited to, reasonable attorneys’ fees, incurred
by the Stockholders’ Representative in the performance or discharge of his
duties pursuant to this Section 11.1.

 



- 64 - 

 

 

11.2.      Expenses.

 

All fees and expenses incurred in connection with the Contemplated Transactions
shall be paid by the party incurring such expenses, whether or not the
Contemplated Transactions are consummated.

 

11.3.      Notices.

 

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made (a) as of the date
delivered, if delivered personally, (b) on the date the delivering party
receives confirmation, if delivered by email, (c) three (3) Business Days after
being mailed by registered or certified mail (postage prepaid, return receipt
requested) or (d) one (1) Business Day after being sent by overnight courier
(providing proof of delivery), to the parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11.3):

 

If to the Group Companies (prior to the Closing), the Stockholders or the
Stockholders’ Representative:

 

Raymond Davison

5716 Corsa Ave, Suite 102

Westlake Village, California 91362

Email: rdavison@timios.com

 

With a copy (which shall not constitute notice) to:

 

Timothy Splane, General Counsel of the Company

5716 Corsa Ave, Suite 102

Westlake Village, California 91362

Email: tsplane@timios.com

 

and

 

Troy J. Rillo, Esq.

931 Dolphin Drive

Jupiter, Florida 33458

Email: t.rillo@me.com

 

If to Buyer or the Group Companies (after the Closing):

 

Ideanomics, Inc.

1441 Broadway, Suite 5116

New York, NY 10018

Attn: Alf Poor, Chief Executive Officer

Email: apoor@ideanomics.com

 

With a copy (which shall not constitute notice) to:

 

Venable LLP

1270 Avenue of the Americas

24th Floor

New York, NY 10020

Attn: William N. Haddad

Email: WNHaddad@Venable.com

 



- 65 -



 

11.4.       Governing Law.

 

This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including, without
limitation, any claim or cause of action based upon, arising out of or related
to any representation or warranty made in or in connection with this Agreement
or as an inducement to enter into this Agreement), shall be governed by the
internal laws of Delaware (excluding conflict of laws rules and principles).

 

11.5.       Entire Agreement.

 

This Agreement, together with the Exhibits hereto, the Company Disclosure
Schedule, the Stockholder Disclosure Schedule, the Buyer Disclosure Schedule,
and the Ancillary Documents, contains the entire agreement of the parties
respecting the Contemplated Transactions and supersedes all prior agreements
among the parties respecting the Contemplated Transactions. The parties hereto
have voluntarily agreed to define their rights, liabilities and obligations
respecting the Contemplated Transactions exclusively in contract pursuant to the
express terms and provisions of this Agreement; and the parties hereto expressly
disclaim that they are owed any duties or are entitled to any remedies not
expressly set forth in this Agreement. Furthermore, the parties each hereby
acknowledge that this Agreement embodies the justifiable expectations of
sophisticated parties derived from arm’s-length negotiations.

 

11.6.       Severability.

 

Should any provision of this Agreement or the application thereof to any Person
or circumstance be held invalid or unenforceable to any extent: (a) such
provision shall be ineffective to the extent, and only to the extent, of such
unenforceability or prohibition and shall be enforced to the greatest extent
permitted by Law, (b) such unenforceability or prohibition in any jurisdiction
shall not invalidate or render unenforceable such provision as applied (i) to
other Persons or circumstances or (ii) in any other jurisdiction, and (c) such
unenforceability or prohibition shall not affect or invalidate any other
provision of this Agreement.

 



- 66 -



 

 

11.7.       Amendment.

 

Neither this Agreement nor any of the terms hereof may be terminated, amended,
supplemented or modified orally, but only by an instrument in writing signed by
the parties hereto; provided, that the observance of any provision of this
Agreement may be waived in writing by the party that will lose the benefit of
such provision as a result of such waiver.

 

11.8.       Effect of Waiver or Consent.

 

No waiver or consent, express or implied, by any party to or of any breach or
default by any party in the performance by such party of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such party of the same or any
other obligations of such party hereunder. No single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce any
right or power, shall preclude any other or further exercise thereof or the
exercise of any other right or power. Failure on the part of a party to complain
of any act of any party or to declare any party in default, irrespective of how
long such failure continues, shall not constitute a waiver by such party of its
rights hereunder until the applicable statute of limitation period has run.

 

11.9.       Parties in Interest; Limitation on Rights of Others.

 

The terms of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective legal representatives, successors and
assigns. Nothing in this Agreement, whether express or implied, shall be
construed to give any Person (other than the parties hereto and their respective
legal representatives, successors and assigns and as expressly provided herein)
any legal or equitable right, remedy or claim under or in respect of this
Agreement or any covenants, conditions or provisions contained herein, as a
third party beneficiary or otherwise; provided that Buyer Indemnitees or
Stockholder Indemnitees who are not otherwise a party to this Agreement shall be
third party beneficiaries of this Agreement.

 

11.10.     Assignability.

 

This Agreement shall not be assigned by the Company without the prior written
consent of Buyer. Prior to Closing, this Agreement shall not be assigned by
Buyer without the prior written consent of the Company; provided, that Buyer may
assign their rights and obligations under this Agreement without such required
consent to an Affiliate, which assignment shall not relieve Buyer of its
obligations hereunder.

 



- 67 -

 

 

11.11.     Jurisdiction; Court Proceedings; Waiver of Jury Trial.

 

Any Litigation against any party to this Agreement arising out of or in any way
relating to this Agreement (other than those disputes to be resolved by the
Auditor in accordance with Section 2.4) shall be brought in any federal or state
court located in the State of Delaware in New Castle County and each of the
parties hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such Litigation; provided that a final judgment in any such
Litigation shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each party
irrevocably and unconditionally agrees not to assert (a) any objection which it
may ever have to the laying of venue of any such Litigation in any federal or
state court located in the State of Delaware in New Castle County, (b) any claim
that any such Litigation brought in any such court has been brought in an
inconvenient forum or (c) any claim that such court does not have jurisdiction
with respect to such Litigation. To the extent that service of process by mail
is permitted by applicable Law, each party irrevocably consents to the service
of process in any such Litigation in such courts by the mailing of such process
by registered or certified mail, postage prepaid, at its address for notices
provided for herein. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
TO A TRIAL BY JURY AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY LITIGATION.

 

11.12.     No Other Duties.

 

The only duties and obligations of the parties under this Agreement are as
specifically set forth in this Agreement, and no other duties or obligations
shall be implied in fact, Law or equity, or under any principle of fiduciary
obligation.

 

11.13.     Reliance on Counsel and Other Advisors.

 

Each party has consulted such legal, financial, technical or other expert as it
deems necessary or desirable before entering into this Agreement. Each party
represents and warrants that it has read, knows, understands and agrees with the
terms and conditions of this Agreement.

 

11.14.     Remedies.

 

All remedies, either under this Agreement or by Law or otherwise afforded to the
parties hereunder, shall be cumulative and not alternative, and any Person
having any rights under any provision of this Agreement will be entitled to
enforce such rights specifically, to recover damages by reason of any breach of
this Agreement and to exercise all other rights granted by Law, equity or
otherwise.

 

11.15.     Specific Performance.

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the parties agree that,
in addition to any other remedies, each party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy. Each party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy. Each party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of this
Agreement.

 



- 68 -

 

 

11.16.     Counterparts.

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including, without limitation, pdf or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

11.17.     Further Assurances.

 

If at any time after the Closing any further action is necessary or desirable to
fully effect the Contemplated Transactions or any other of the Ancillary
Documents, each of the parties shall take such further action (including,
without limitation, the execution and delivery of such further instruments and
documents) as any other party reasonably may request.

 

(signature pages follow)

 



- 69 -

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first above written.

 

  IDEANOMICS, INC.             By:       Name:     Title:  

 

[Signature page to Stock Purchase Agreement]

 





 

 

  TIMIOS HOLDINGS CORP.                   By:       Name:     Title:  

 

[Signature page to Stock Purchase Agreement]

 





 

 

  MARK ANGELO FAMILY, LP                   By:       Name:     Title:          
          MATTHEW BECKMAN FAMILY, LP                   By:       Name:    
Title:                     GERALD EICKE FAMILY, LP                     By:      
Name:     Title:                     DAVID GONZALEZ FAMILY, LP                  
  By:       Name:     Title:                           MICHAEL ROSSELLI        
                MAUREEN ANGELO  

 

[Signature page to Stock Purchase Agreement]

 





 

 

  2019 STOFFER FAMILY TRUST                     By:       Name:     Title:      
                    RAYMOND DAVISON, Individually and as Stockholders’
Representative                       LEONARD SPLANE                        
YUTAKA SARUMARU                         ROSS ENGLISH                     SKS
CONSULTING OF SOUTH FLORIDA CORP.                   By:       Name:     Title:  
                      JOSEPH MONTAG    

 

[Signature page to Stock Purchase Agreement]

 





 

 

        MATTHEW HALL                   APOLLO GROUP HOLDINGS, LLC            
By:       Name:       Title:                       JORDAN TOMENGA              
      RICHARD AND DEANNAH THOMAS REVOCABLE TRUST                   By:      
Name:       Title:                           DOMINIC JANERO                    
    TIMOTHY SPLANE

 

[Signature page to Stock Purchase Agreement]

 





 

 

Schedule 2.2

(Purchased Shares)

 

Name  Pre-Transaction
Shares*   Base
Consideration   Shares to be
Purchased by
Buyer  Mark Angelo Family, LP   2,296,358    10,828,294    2,296,358  Matthew
Beckman Family, LP   818,111    3,857,738    818,111  Gerald Eicke Family, LP 
 818,111    3,857,738    818,111  David Gonzalez Family, LP   818,111  
 3,857,738    818,111  Michael Rosselli   287,056    1,353,590    287,056 
Trevor G. Stoffer and Monica Stoffer, Trustees of the 2019 Stoffer Family Trust 
 1,485,530    7,004,899    1,485,530  Maureen Angelo   703,381    3,316,737  
 703,381  Raymond Davison   580,995    2,739,636    580,995  Leonard Splane 
 399,431    1,883,485    399,431  Yutaka Sarumaru   275,538    1,299,278  
 275,538  Ross English   230,538    1,087,084    230,538  Timothy Splane 
 260,538    1,228,546    260,538  SKS Consulting   104,543    492,964  
 104,543  Joseph Montag   151,166    712,811    151,166  Matthew Hall 
 145,000    683,736    145,000  Apollo Group Holdings, LLC   100,000  
 471,542    100,000  Jordan Tomenga   25,000    117,886    25,000  Richard and
Deannah Thomas Revocable Trust   25,000    117,886    25,000  Dominic Janero 
 18,750    88,414    18,750      9,543,157    45,000,000    9,543,157         
         Percentage Ownership of Company             100.00%

 

* Represents the Common Stock beneficially owned by the named Stockholder
immediately prior to the Contemplated Transactions.

 





 

 